UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENTCOMPANY Investment Company Act file number 811-06247 AMERICAN CENTURY WORLD MUTUAL FUNDS, INC. (Exact name of registrant as specified in charter) 4, KANSAS CITY, MISSOURI (Address of principal executive offices) (Zip Code) CHARLES A. ETHERINGTON, 4 KANSAS CITY, MISSOURI64111 (Name and address of agent for service) Registrant’s telephone number, including area code: 816-531-5575 Date of fiscal year end: 11-30 Date of reporting period: 07-01-2010 – 06-30-2011 Item 1.Proxy Voting Record. EMERGING MARKETS AAC ACOUSTIC TECHNOLOGIES HOLDINGS INC. Ticker: 02018 Security ID: G2953L109 Meeting Date: MAY 21, 2011 Meeting Type: Annual Record Date: MAY 16, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Declare Final Dividend of HK$0.237 Per For For Management Share 3a Reelect Mok Joe Kuen Richard as For For Management Director 3b Reelect Ingrid Chunyuan Wu as Director For Against Management 3c Reelect Koh Boon Hwee as Director For For Management 3d Authorize Board to Fix the Remuneration For For Management of Directors 4 Reappoint Deloitte Touche Tohmatsu as For For Management Auditors and Authorize Board to Fix Their Remuneration 5 Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights 6 Authorize Repurchase of Up to 10 For For Management Percent of Issued Share Capital 7 Authorize Reissuance of Repurchased For Against Management Shares 8 Change Company Name to AAC Technologies For For Management Holdings Inc. and Adopt New Chinese Name AGRICULTURAL BANK OF CHINA Ticker: 601288 Security ID: Y00289119 Meeting Date: JUN 08, 2011 Meeting Type: Annual Record Date: MAY 06, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve 2010 Work Report of Board of For For Management Directors 2 Approve 2010 Work Report of Board of For For Management Supervisors 3 Approve Financial Accounts for the Year For For Management 2010 4 Approve Profit Distribution Plan for For For Management the Second Half of 2010 5 Approve Fixed Assets Investment Budget For For Management for the Year 2011 6 Appoint Deloitte Touche Tohmatsu CPA For Against Management Ltd. and Deloitte Touche Tohmatsu as External Auditors and Authorize Board to Fix Their Remuneration 7 Appoint Li Yelin as Non-Executive For For Management Director 8 Approve 2010 Final Emoluments Plan for None For Shareholder Directors and Supervisors AMERICA MOVIL S.A.B. DE C.V. Ticker: AMXL Security ID: 02364W105 Meeting Date: APR 27, 2011 Meeting Type: Special Record Date: APR 15, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Directors for Class L Shares For Against Management 2 Designate Inspector or Shareholder For For Management Representative(s) of Minutes of Meeting ANTOFAGASTA PLC Ticker: ANTO Security ID: G0398N128 Meeting Date: JUN 08, 2011 Meeting Type: Annual Record Date: JUN 06, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Remuneration Report For Against Management 3 Approve Final Dividend For For Management 4 Re-elect Jean-Paul Luksic as Director For For Management 5 Re-elect Charles Bailey as Director For For Management 6 Re-elect Gonzalo Menendez as Director For Against Management 7 Re-elect Ramon Jara as Director For Against Management 8 Re-elect Guillermo Luksic as Director For Against Management 9 Re-elect Juan Claro as Director For For Management 10 Re-elect William Hayes as Director For For Management 11 Elect Hugo Dryland as Director For For Management 12 Elect Tim Baker as Director For For Management 13 Reappoint Deloitte LLP as Auditors and For For Management Authorise Their Remuneration 14 Authorise Issue of Equity with For For Management Pre-emptive Rights 15 Authorise Issue of Equity without For For Management Pre-emptive Rights 16 Authorise Market Purchase For For Management 17 Authorise the Company to Call EGM with For For Management Two Weeks' Notice APOLLO TYRES LTD. Ticker: 500877 Security ID: Y0188S147 Meeting Date: JUL 29, 2010 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Dividend of INR 0.75 Per Share For For Management 3 Reappoint M.J. Hankinson as Director For For Management 4 Reappoint S. Narayan as Director For For Management 5 Reappoint N.N. Kampani as Director For For Management 6 Approve Deloitte Haskins & Sells as For For Management Auditors and Authorize Board to Fix Their Remuneration APOLLO TYRES LTD. Ticker: 500877 Security ID: Y0188S147 Meeting Date: JAN 03, 2011 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Increase in Borrowing Powers to For Against Management INR 35 Billion 2 Approve Pledging of Assets for Debt For Against Management ASHOK LEYLAND LIMITED Ticker: 500477 Security ID: Y0266N143 Meeting Date: JUL 27, 2010 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Dividend of INR 1.50 Per Share For For Management 3 Reappoint A.K. Das as Director For For Management 4 Reappoint F. Sahami as Director For For Management 5 Reappoint A. Spare as Director For For Management 6 Approve M S Krishnaswami & Rajan and For For Management Deloitte Haskins & Sells as Auditors and Authorize Board to Fix Their Remuneration 7 Appoint A. Harish as Director For For Management 8 Approve Pledging of Assets for Debt For For Management ASPEN PHARMACARE HOLDINGS LTD Ticker: APN Security ID: S0754A105 Meeting Date: NOV 26, 2010 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports for Year Ended 30 June 2010 2a Re-elect Judy Dlamini as Director For Against Management 2b Re-elect John Buchanan as Director For For Management 2c Re-elect Rafique Bagus as Director For Against Management 2d Elect Abbas Hussain as Director For For Management 3 Reappoint PricewaterhouseCoopers Inc as For For Management Auditors of the Company and Eric MacKeown as the Audit Partner 4 Authorise Board to Fix Remuneration of For For Management the Auditors 5 Approve Remuneration of Non-Executive For For Management Directors 6 Approve Cash Distribution to For For Management Shareholders by Way of Reduction of Share Premium Account 7 Place Authorised but Unissued Shares For Against Management under Control of Directors 8 Approve the Restated Deeds of the Aspen For For Management Share Incentive Scheme, the Aspen Share Appreciation Plan and the Aspen South African Workers' Share Plan 9 Place Authorised but Unissued Shares For Against Management under Control of Directors for the Purpose of the Share Schemes 10 Authorise an Executive Director to For For Management Ratify and Execute Approved Resolutions 1 Authorise Repurchase of Up to 20 For For Management Percent of Issued Share Capital AUROBINDO PHARMA LTD Ticker: 524804 Security ID: Y04527134 Meeting Date: SEP 23, 2010 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Final Dividend of INR 2.00 Per For For Management Share 3 Reappoint K. Ramachandran as Director For For Management 4 Reappoint P.L.S. Reddy as Director For For Management 5 Reappoint P.S.C. Reddy as Director For Against Management 6 Approve S.R. Batliboi & Associates as For For Management Auditors and Authorize Board to Fix Their Remuneration AUROBINDO PHARMA LTD Ticker: 524804 Security ID: Y04527134 Meeting Date: DEC 23, 2010 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Five-for-One Stock Split and For For Management Amend Clause V of the Memorandum of Association and Article 3 of the Articles of Association to Reflect Changes in Authorized Share Capital BANPU PCL Ticker: BANPU Security ID: Y0697Z111 Meeting Date: APR 05, 2011 Meeting Type: Annual Record Date: MAR 10, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Minutes of Previous EGM For For Management 2 Acknowledge 2010 Operating Results and For For Management Accept 2010 Directors' Report 3 Accept Financial Statements and For For Management Statutory Reports 4 Approve Allocation of Income and For For Management Payment of Dividend of THB 21 Per Share 5.1a Elect Krirk-Krai Jirapaet as Director For For Management 5.1b Elect Montri Mongkolswat as Director For For Management 5.1c Elect Rutt Phanijphand as Director For For Management 5.1d Elect Chanin Vongkusolkit as Director For For Management 5.1e Elect Metee Auapinyakul as Director For For Management 5.2 Approve Remuneration of Directors For For Management 6 Appoint Auditors and Authorize Board to For For Management Fix Their Remuneration BANPU PUBLIC COMPANY LTD. Ticker: BANPU Security ID: Y0697Z111 Meeting Date: AUG 10, 2010 Meeting Type: Special Record Date: JUL 20, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Minutes of Previous EGM For For Management 2 Approve Offer by Banpu Minerals For For Management (Singapore) Pte. Ltd. (BMS) to Purchase the Remaining 80.1 Percent of Shares in Centennial Coal Co. Ltd. (Centennial) and Ratify Acquisition by BMS of 19.9 Percent of Shares in Centennial Made in May and June 2010 3 Authorize Issuance of Debentures Not For For Management Exceeding THB 20 Billion 4 Other Business (Voting) For Against Management BR MALLS PARTICIPACOES S.A. Ticker: BRML3 Security ID: P1908S102 Meeting Date: SEP 23, 2010 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Three Alternate Board Members For For Management 2 Approve 2:1 Stock Split For For Management 3 Authorize Capitalization of Reserves For For Management without Issuance of Shares 4 Amend Article 5 to Reflect Changes in For For Management Capital Due to Capitalization of Reserves and Stock Split 5 Approve Increase in Authorized Capital For For Management and Amend Article 6 Accordingly 6 Authorize Creation of Statutory Reserve For For Management for Investment Purposes; Amend Article 31 Accordingly BR MALLS PARTICIPACOES S.A. Ticker: BRML3 Security ID: P1908S102 Meeting Date: DEC 09, 2010 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Acquisition of 50.01 Percent of For Did Not Vote Management Share Capital of Cima Empreendimentos do Brasil SA by Ecisa Engenharia, Comercio e Industria Ltd, a Company Subsidiary 2 Authorize Board to Ratify and Execute For Did Not Vote Management Approved Resolutions. BR MALLS PARTICIPACOES S.A. Ticker: BRML3 Security ID: P1908S102 Meeting Date: APR 29, 2011 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports for Fiscal Year Ended Dec. 31, 2010 2 Approve Allocation of Income and For For Management Dividends BR MALLS PARTICIPACOES S.A. Ticker: BRML3 Security ID: P1908S102 Meeting Date: APR 29, 2011 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Authorize Capitalization of Reserves For For Management without Issuance of Shares 2 Amend Article 5 to Reflect Changes in For For Management Capital 3 Approve Remuneration of Executive For Against Management Officers, Non-Executive Directors BRILLIANCE CHINA AUTOMOTIVE HOLDINGS LTD. Ticker: 01114 Security ID: G1368B102 Meeting Date: MAY 23, 2011 Meeting Type: Annual Record Date: MAY 18, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2a1 Reelect Tan Chengxu as Director For For Management 2a2 Reelect Lei Xiaoyang as Director For For Management 2a3 Reelect Xu Bingjin as Director For For Management 2a4 Reelect Song Jian as Director For For Management 2a5 Reelect Jiang Bo as Director For For Management 2b Authorize Board to Fix Remuneration of For For Management Directors 3 Appoint Auditors and Authorize Board to For For Management Fix Their Remuneration 4a Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights 4b Authorize Repurchase of Up to 10 For For Management Percent of Issued Share Capital 4c Authorize Reissuance of Repurchased For Against Management Shares CATCHER TECHNOLOGY CO., LTD. Ticker: 2474 Security ID: Y1148A101 Meeting Date: JUN 24, 2011 Meeting Type: Annual Record Date: APR 25, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve 2010 Business Operations Report For For Management and Financial Statements 2 Approve 2010 Allocation of Income and For For Management Dividends 3 Approve Capital Increase and Issuance For For Management of New Shares or Domestic and Foreign Convertible Corporate Bonds to Raise Working Capital 4.1 Elect Lin, Chen-Mei with ID Number For For Management E220069904 as Supervisor 4.2 Elect Chen, Jiunn-Rong with ID Number For For Management D120885450 as Supervisor CELLTRION INC. Ticker: 068270 Security ID: Y1242A106 Meeting Date: MAR 18, 2011 Meeting Type: Annual Record Date: DEC 31, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Appropriation of Income and For Against Management Dividend of KRW 75 per Share 2.1 Reelect Lee Gyeong-Ho as Inside For Against Management Director 2.2 Reelect Kim Dong-Il as Outside Director For For Management 2.3 Reelect Lee Joseph as Outside Director For For Management 2.4 Reelect Cho Gyun-Seok as Outside For For Management Director 2.5 Elect Hans Peter Hasler as Outside For For Management Director 3 Reelect Three Outside Directors as For For Management Members of Audit Committee 4 Approve Total Remuneration of Inside For Against Management Directors and Outside Directors 5 Approve Stock Option Grants For For Management CHINA BLUECHEMICAL LTD. Ticker: 03983 Security ID: Y14251105 Meeting Date: JUN 03, 2011 Meeting Type: Annual Record Date: MAY 03, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Report of Board of Directors For For Management 2 Approve Report of Supervisory Committee For For Management 3 Approve Audited Financial Statements For For Management and Auditors' Report 4 Approve Profit Distribution Proposal For For Management and Declaration of Final Dividend 5 Approve Financial Budget of the Company For For Management for 2011 6 Reappoint Ernst & Young Hua Ming and For For Management Ernst & Young as the Domestic and International Auditors, Respectively, and Authorize Board to Fix Their Remuneration 7 Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights CHINA LIANSU GROUP HOLDINGS LTD Ticker: 02128 Security ID: G2159F104 Meeting Date: JUN 03, 2011 Meeting Type: Annual Record Date: MAY 30, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Consolidated Financial For For Management Statements and Statutory Reports 2 Approve Final Dividends For For Management 3a Reelect Wong Luen Hei as an Executive For Against Management Director 3b Reelect Zuo Manlun as an Executive For Against Management Director 3c Reelect Zuo Xiaoping as an Executive For For Management Director 3d Reelect Lai Zhiqiang as an Executive For For Management Director 3e Reelect Kong Zhaocong as an Executive For For Management Director 3f Approve Remuneration of Directors For For Management 4 Reappoint Ernst & Young as Auditors and For For Management Authorize Board to Fix Their Remuneration 5 Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights 6 Authorize Share Repurchase Program For For Management 7 Authorize Reissuance of Repurchased For Against Management Shares CHINA LUMENA NEW MATERIALS CORP. Ticker: 00067 Security ID: G2160B100 Meeting Date: MAY 06, 2011 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Issuance and Allotment of For For Management Conversion Shares and Additional Conversion Shares 1a Approve Subscription Agreement For For Management 1b Approve Issuance of Convertible Bonds For For Management and the Additional Convertible Bonds 1c Approve Issuance and Allotment of For For Management Conversion Shares and Additional Conversion Shares to the Bondholders 1d Authorize Board to Do All such Things For For Management and Acts Necessary to Implement the Issue of Convertible Bonds and Additional Convertible Bonds, and the Issue and Allotment of Conversion Shares and Additional Conversion Shares CHINA MERCHANTS HOLDINGS (INTERNATIONAL) CO. LTD. Ticker: 00144 Security ID: Y1489Q103 Meeting Date: AUG 12, 2010 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Connected Transaction with a For For Management Related Party CHINA MERCHANTS HOLDINGS (INTERNATIONAL) CO. LTD. Ticker: 00144 Security ID: Y1489Q103 Meeting Date: AUG 12, 2010 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Reelect Bong Shu Ying Francis as For For Management Director CHINA MERCHANTS HOLDINGS (INTERNATIONAL) CO. LTD. Ticker: 00144 Security ID: Y1489Q103 Meeting Date: JUN 09, 2011 Meeting Type: Annual Record Date: JUN 02, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Directors' and Auditors' Reports 2 Approve Final Dividend of HK$0.78 Per For For Management Share in Scrip Form with Cash Option 3a Reelect Li Jianhong as Director For Against Management 3b Reelect Hu Zheng as Director For Against Management 3c Reelect Kut Ying Hay as Director For Against Management 3d Reelect Lee Yip Wah Peter as Director For For Management 3e Reelect Li Kwok Heem John as Director For For Management 3f Reelect Li Ka Fai David as Director For For Management 3g Authorize Board to Fix Directors' For For Management Remuneration 4 Reappoint PricewaterhouseCoopers as For For Management Auditors and Authorize Board to Fix Their Remuneration 5a Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights 5b Authorize Repurchase of Up to 10 For For Management Percent of Issued Share Capital 5c Authorize Reissuance of Repurchased For Against Management Shares CHINA NATIONAL BUILDING MATERIAL CO., LTD. Ticker: 03323 Security ID: Y15045100 Meeting Date: JUN 03, 2011 Meeting Type: Annual Record Date: MAY 03, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Report of Board of Directors For For Management 2 Approve Report of Supervisory Committee For For Management 3 Approve Report of Auditors and Audited For For Management Financial Statements 4 Approve Profit Distribution Plan and For For Management Distribution of Final Dividend 5 Authorize Board to Deal with Matters in For For Management Relation to the Distribution of Interim Dividend for the Year 2011 6 Reappoint Vocation International For For Management Certified Public Accountants Co., Ltd. as PRC Auditors and Baker Tilly Hong Kong Limited as International Auditors and Authorize Board to Fix Their Remuneration 7 Approve Bonus Issue on the Basis of Ten For For Management Bonus Shares for Every Ten Existing Shares Held 8 Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights 9 Approve Issuance of Debt Financing For Against Management Instruments in Aggregate Amount Not Exceeding 40 Percent of Total Audited Net Assets CHINA NATIONAL BUILDING MATERIAL CO., LTD. Ticker: 03323 Security ID: Y15045100 Meeting Date: JUN 03, 2011 Meeting Type: Special Record Date: MAY 03, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Bonus Issue on the Basis of Ten For For Management Bonus Shares for Every Ten Shares Held CHINA OILFIELD SERVICES LTD. Ticker: 02883 Security ID: Y15002101 Meeting Date: DEC 22, 2010 Meeting Type: Special Record Date: NOV 30, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1a Approve Master Agreement For For Management 1b Approve Provision of Oilfield Services For For Management by the Group and the Related Caps 1c Approve Provision of Material and For For Management Utilities Services by CNOOC Group and the Related Caps 1d Approve Provision of Property Services For For Management by CNOOC Group and the Related Caps 1e Authorize Board to Do All Such Acts For For Management Necessary to Give Effect to the Master Agreement 2 Amend Articles of Association of the For For Management Company 3 Elect Li Feilong as an Executive For For Management Director CHINA OILFIELD SERVICES LTD. Ticker: 02883 Security ID: Y15002101 Meeting Date: MAR 08, 2011 Meeting Type: Special Record Date: FEB 15, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Change in Use of Proceeds in For For Management Relation to the A Share Issue CHINA OILFIELD SERVICES LTD. Ticker: 02883 Security ID: Y15002101 Meeting Date: MAR 08, 2011 Meeting Type: Special Record Date: FEB 15, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Change in Use of Proceeds in For For Management Relation to the A Share Issue CHINA OILFIELD SERVICES LTD. Ticker: 02883 Security ID: Y15002101 Meeting Date: MAY 23, 2011 Meeting Type: Annual Record Date: APR 29, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Profit Distribution Plan and For For Management Dividend for the Year Ended Dec. 31, 2010 3 Approve the Director's Report for the For For Management Year Ended Dec. 31, 2010 4 Approve the Supervisory Committee's For For Management Report for the Year Ended Dec. 31, 2010 5 Reappoint Ernst & Young Hua Ming and For For Management Ernst & Young as the Domestic and International Auditors, Respectively, and Authorize Board to Fix Their Remuneration 6 Approve the Performance Evaluation of For For Management the Stock Appreciation Rights Scheme for the Senior Management 7 Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights 8 Amend Articles Re: Business Scope of For For Management the Company 9 Approve Extension of the Validity For For Management Period of Resolutions in Relation to the A Share Issue CHINA OILFIELD SERVICES LTD. Ticker: 02883 Security ID: Y15002101 Meeting Date: MAY 23, 2011 Meeting Type: Special Record Date: APR 29, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Extension of the Validity For For Management Period of Resolutions in Relation to the A Share Issue CHINA OVERSEAS LAND & INVESTMENT LTD. Ticker: 00688 Security ID: Y15004107 Meeting Date: MAY 27, 2011 Meeting Type: Annual Record Date: MAY 25, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Dividends of HK$0.17 Per Share For For Management 3a Reelect Hao Jian Min as Director For Against Management 3b Reelect Wu Jianbin as Director For Against Management 3c Reelect Chen Bin as Director For For Management 3d Reelect David Li Kwok-po as Director For Against Management 3e Reelect Fan Hsu Lai Tai, Rita as For For Management Director 4 Authorize Board to Fix Remuneration of For For Management Directors 5 Reappoint Deloitte Touche Tohmatsu as For For Management Auditors and Authorize Board to Fix Their Remuneration 6 Authorize Repurchase of Up to 10 For For Management Percent of Issued Share Capital 7 Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights 8 Authorize Reissuance of Repurchased For Against Management Shares CHINA UNICOM (HONG KONG) LTD Ticker: 00762 Security ID: Y1519S111 Meeting Date: MAY 24, 2011 Meeting Type: Annual Record Date: MAY 19, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Declare Final Dividend For For Management 3a1 Reelect Lu Yimin as Director For For Management 3a2 Reelect Li Fushen as Director For For Management 3a3 Reelect Cesareo Alierta Izuel as For Against Management Director 3a4 Reelect Wong Wai Ming as Director For For Management 3a5 Reelect Cai Hongbin as Director For For Management 3b Authorize Board to Fix Remuneration of For For Management Directors 4 Reappoint PricewaterhouseCoopers as For For Management Auditors and Authorize Board to Fix Their Remuneration 5 Authorize Repurchase of Up to 10 For For Management Percent of Issued Share Capital 6 Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights 7 Authorize Reissuance of Repurchased For Against Management Shares 8 Amend Articles of Association For For Management CIMB GROUP HOLDINGS BHD Ticker: CIMB Security ID: Y1636J101 Meeting Date: JUL 26, 2010 Meeting Type: Special Record Date: JUL 20, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Acquisition of up to 19.67 For For Management Percent Equity Interest in PT Bank CIMB Niaga Tbk for a Consideration of up to IDR 5.44 Trillion to be Satisfied by the Issuance of New Ordinary Shares in CIMB Group Holdings Bhd CIMB GROUP HOLDINGS BHD Ticker: CIMB Security ID: Y1636J101 Meeting Date: APR 22, 2011 Meeting Type: Annual Record Date: APR 18, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports for the Financial Year Ended Dec. 31, 2010 2 Elect Md Nor Yusof as Director For For Management 3 Elect Nazir Razak as Director For For Management 4 Elect Mohd Shukri Hussin as Director For For Management 5 Elect Hiroyuki Kudo as Director For For Management 6 Approve Remuneration of Directors in For For Management the Amount of MYR 886,586 For the Financial Year Ended Dec. 31, 2010 7 Approve PricewaterhouseCoopers as For For Management Auditors and Authorize Board to Fix Their Remuneration 8 Approve Issuance of Equity or For For Management Equity-Linked Securities without Preemptive Rights in Any Amount Up to 10 Percent of Issued Share Capital 9 Authorize Repurchase of Up to 10 For For Management Percent of Issued Share Capital CNOOC LTD. Ticker: 00883 Security ID: Y1662W117 Meeting Date: NOV 24, 2010 Meeting Type: Special Record Date: NOV 19, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Non-Exempt Continuing Connected For For Management Transactions 2 Approve Proposed Caps for Each Category For For Management of Non-Exempt Continuing Connected Transactions CNOOC LTD. Ticker: 00883 Security ID: Y1662W117 Meeting Date: MAY 27, 2011 Meeting Type: Annual Record Date: MAY 19, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1a Accept Financial Statements and For For Management Statutory Reports 1b Declare Final Dividend For For Management 1c1 Reelect Wang Yilin as Non-Executive For For Management Director 1c2 Reelect Li Fanrong as Executive For For Management Director 1c3 Reelect Lawrence J. Lau as Independent For For Management Non-Executive Director 1c4 Reelect Wang Tao as Independent For For Management Non-Executive Director 1c5 Authorize Board to Fix Remuneration of For For Management Directors 1d Reappoint Auditors and Authorize Board For For Management to Fix Their Remuneration 2a Authorize Repurchase of Up to 10 For For Management Percent of Issued Share Capital 2b Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights 2c Authorize Reissuance of Repurchased For Against Management Shares COMBA TELECOM SYSTEMS HOLDINGS LTD. Ticker: 02342 Security ID: ADPV13516 Meeting Date: SEP 29, 2010 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approve WTAP Agreement and Related For For Management Annual Caps 2 Approve WTAP-Components Agreement and For For Management Related Annual Caps 3 Authorize Bonus Issue on the Basis of For For Management One New Bonus Share for Every Ten Exisitng Shares Held COMBA TELECOM SYSTEMS HOLDINGS LTD. Ticker: 02342 Security ID: ADPV13516 Meeting Date: MAY 23, 2011 Meeting Type: Annual Record Date: MAY 19, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Final Dividend of HK$0.08 Per For For Management Share 3 Approve Special Dividend of HK$0.04 Per For For Management Share 4a Reelect Zhang Yue Jun as Executive For Against Management Director 4b Reelect Wu Jiang Cheng as Executive For Against Management Director 4c Reelect Yan Ji Ci as Executive Director For Against Management 4d Reelect Yeung Pui Sang, Simon as For Against Management Executive Director 4e Authorize Board to Fix Remuneration of For For Management Directors 5 Reappoint Ernst & Young as Auditors and For For Management Authorize Board to Fix Their Remuneration 6 Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights 7 Authorize Repurchase of Up to 10 For For Management Percent of Issued Share Capital 8 Authorize Reissuance of Repurchased For Against Management Shares 9 Approve Refreshment of Scheme Mandate For Against Management Limit under the Share Option Scheme 10 Approve Bonus Issue on the Basis of One For For Management Bonus Share for Every 10 Existing Shares Held COMBA TELECOM SYSTEMS HOLDINGS LTD. Ticker: 02342 Security ID: ADPV13516 Meeting Date: MAY 23, 2011 Meeting Type: Special Record Date: MAY 19, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Grant of 3.3 Million Shares to For For Management 12 Selected Persons Under the Share Award Scheme COMPANHIA DE BEBIDAS DAS AMERICAS - AMBEV Ticker: AMBV4 Security ID: 20441W203 Meeting Date: APR 29, 2011 Meeting Type: Annual Record Date: APR 11, 2011 # Proposal Mgt Rec Vote Cast Sponsor 3.1 Elect Mario Fernando Engelke as Fiscal For For Management Council Member 3.2 Elect Euripedes de Freitas as Alternate For For Management Fiscal Council Member CP ALL PCL Ticker: CPALL Security ID: Y1772K169 Meeting Date: APR 22, 2011 Meeting Type: Annual Record Date: MAR 11, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Minutes of Previous EGM For For Management 2 Accept Directors' Report For For Management 3 Accept Financial Statements and For For Management Statutory Reports 4 Approve Allocation of Income and For For Management Payment of Dividend of THB 1.40 Per Share 5.1 Elect Prasert Jarupanich as Director For Against Management 5.2 Elect Narong Chearavanont as Director For Against Management 5.3 Elect Pittaya Jearavisitkul as Director For Against Management 5.4 Elect Piyawat Titasattavorakul as For Against Management Director 5.5 Elect Umroong Sanphasitvong as Director For Against Management 6 Approve Remuneration of Directors For For Management 7 Approve KPMG Phoomchai Audit Ltd. as For For Management Auditors and Authorize Board to Fix Their Remuneration 8 Other Business For Against Management CROMPTON GREAVES LTD. Ticker: 500093 Security ID: Y1788L144 Meeting Date: JUL 19, 2010 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Confirm First and Second Interim For For Management Dividends of INR 2.20 Per Share 3 Reappoint O. Goswami as Director For For Management 4 Reappoint M. Pudumjee as Director For For Management 5 Approve Sharp & Tannan as Auditors and For For Management Authorize Board to Fix Their Remuneration 6 Appoint Branch Auditors and Authorize For For Management Board to Fix Their Remuneration 7 Appoint S. Prabhu as Director For For Management 8 Approve Commission Remuneration for For For Management Non-Executive Directors CRUCIALTEC CO LTD Ticker: 114120 Security ID: Y1820A106 Meeting Date: MAR 25, 2011 Meeting Type: Annual Record Date: DEC 31, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Financial Statements For For Management 2 Amend Articles of Incorporation For For Management 3 Elect Cho Gwang-Soo as Outside Director For For Management 4 Appoint Lee Young-Ho as Internal For For Management Auditor 5 Approve Total Remuneration of Inside For Against Management Directors and Outside Director 6 Authorize Board to Fix Remuneration of For For Management Internal Auditor CTC MEDIA, INC. Ticker: CTCM Security ID: 12642X106 Meeting Date: APR 28, 2011 Meeting Type: Annual Record Date: MAR 15, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Tamjid Basunia For For Management 1.2 Elect Director Irina Gofman For For Management 1.3 Elect Director Oleg Sysuev For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 4 Advisory Vote on Say on Pay Frequency Three Three Years Management Years DONGFENG MOTOR GROUP COMPANY LTD Ticker: 00489 Security ID: Y21042109 Meeting Date: OCT 11, 2010 Meeting Type: Special Record Date: SEP 10, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Amend Share Appreciation Rights Scheme For For Management 2a1 Elect Xu Ping as Executive Director For Against Management 2a2 Elect Li Shaozhu as Executive Director For Against Management 2a3 Elect Fan Zhong as Executive Director For Against Management 2a4 Elect Zhou Wenjie as Executive Director For Against Management 2a5 Elect Zhu Fushou as Executive Director For Against Management 2b1 Elect Tong Dongcheng as Non-Executive For Against Management Director 2b2 Elect Ouyang Jie as Non-Executive For Against Management Director 2b3 Elect Liu Weidong as Non-Executive For Against Management Director 2b4 Elect Zhou Qiang as Non-Executive For Against Management Director 2c1 Elect Sun Shuyi as Independent For For Management Non-Executive Director 2c2 Elect Ng Lin-fung as Independent For For Management Non-Executive Director 2c3 Elect Yang Xianzu as Independent For Against Management Non-Executive Director 2d1 Elect Wen Shiyang as Supervisor For For Management 2d2 Elect Deng Mingran as Supervisor For For Management 2d3 Elect Ma Liangjie as Supervisor For For Management 2d4 Elect Ren Yong as Supervisor For For Management 2d5 Elect Li Chunrong as Supervisor For For Management 2d6 Elect Chen Binbo as Supervisor For For Management 2d7 Elect Huang Gang as Supervisor For For Management DOOSAN INFRACORE CO LTD. Ticker: 042670 Security ID: Y2102E105 Meeting Date: MAR 25, 2011 Meeting Type: Annual Record Date: DEC 31, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Financial Statements For For Management 2 Amend Articles of Incorporation For For Management 3 Elect One Inside Director and One For Against Management Outside Director (Bundled) 4 Elect Member of Audit Committee For For Management 5 Approve Total Remuneration of Inside For For Management Directors and Outside Directors 6 Approve Stock Option Grants For For Management 7 Approve Stock Option Grants For For Management EVERGRANDE REAL ESTATE GROUP LTD. Ticker: 03333 Security ID: G3225A103 Meeting Date: MAY 27, 2011 Meeting Type: Annual Record Date: MAY 23, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Declare Final Dividend of RMB 0.1268 For For Management Per Share 3a Reelect Hui Kai Yan as Executive For Against Management Director 3b Reelect Xia Haijun as Executive For For Management Director 3c Reelect Lai Lixin as Executive Director For For Management 3d Reelect He Miaoling as Executive For Against Management Director 4 Authorize Board to Fix Remuneration of For For Management Directors 5 Reappoint PricewaterhouseCoopers as For For Management Auditors and Authorize Board to Fix Their Remuneration 6 Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights 7 Authorize Repurchase of Up to 10 For For Management Percent of Issued Share Capital 8 Authorize Reissuance of Repurchased For Against Management Shares EXXARO RESOURCES LTD Ticker: EXX Security ID: S26949107 Meeting Date: MAY 19, 2011 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports for the Year Ended 31 December 2010 2 Re-elect Zwelibanzi Mntambo as Director For Against Management 3 Re-elect Nkunku Sowazi as Director For Against Management 4 Re-elect Jeff van Rooyen as Director For For Management 5 Re-elect Rain Zihlangu as Director For For Management 6.1 Approve Non-executive Director Fees for For For Management the Year Ended 31 December 2010 6.2 Approve Non-executive Director Fees for For For Management the Year Ending 31 December 2011 7 Appoint Jeff van Rooyen, Rick Mohring For Against Management and Nkunku Sowazi as Audit, Risk and Compliance Committee Members 8 Approve Remuneration Report For For Management 9 Appoint PricewaterhouseCoopers as For For Management Auditors of the Company and D Shango as the Designated Audit Partner 10 Authorise Board to Fix Remuneration of For For Management Auditors 11 Place Authorised but Unissued Shares For Against Management under Control of Directors 12 Authorise Board to Issue Shares for For For Management Cash up to a Maximum of 10 Percent of Issued Share Capital 13 Authorise Board to Ratify and Execute For For Management Approved Resolutions 1 Authorise Repurchase of Up to 20 For For Management Percent of Issued Share Capital FERREXPO PLC Ticker: FXPO Security ID: G3435Y107 Meeting Date: MAR 15, 2011 Meeting Type: Special Record Date: MAR 11, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Acquisition of Up to 1,000 For For Management Newly Built Open Rail Car Wagons from the Open Joint Stock Company Stakhanov Wagon Works FERREXPO PLC Ticker: FXPO Security ID: G3435Y107 Meeting Date: MAY 26, 2011 Meeting Type: Annual Record Date: MAY 24, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Remuneration Report For For Management 3 Approve Final Dividend For For Management 4 Reappoint Ernst & Young LLP as Auditors For For Management 5 Authorise Board to Fix Remuneration of For For Management Auditors 6 Re-elect Michael Abrahams as Director For For Management 7 Re-elect Oliver Baring as Director For For Management 8 Re-elect Raffaele Genovese as Director For For Management 9 Re-elect Wolfram Kuoni as Director For For Management 10 Re-elect Christopher Mawe as Director For For Management 11 Re-elect Ihor Mitiukov as Director For For Management 12 Re-elect Miklos Salamon as Director For For Management 13 Re-elect Kostyantin Zhevago as Director For Against Management 14 Authorise Issue of Equity with For For Management Pre-emptive Rights 15 Authorise Issue of Equity without For For Management Pre-emptive Rights 16 Authorise Market Purchase For For Management 17 Authorise the Company to Call EGM with For For Management Two Weeks' Notice FOCUS MEDIA HOLDING LIMITED Ticker: FMCN Security ID: 34415V109 Meeting Date: NOV 26, 2010 Meeting Type: Annual Record Date: OCT 15, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1a Reelect Jason Nanchun Jiang as Director For For Management 1b Reelect Neil Nanpeng Shen as Director For For Management 1c Reelect David Ying Zhang as Director For For Management 1d Reelect Fumin Zhuo as Director For For Management 2 Ratify Deloitte Touche Tohmatsu CPA For For Management Ltd. as Auditors GCL-POLY ENERGY HOLDINGS LTD. Ticker: 03800 Security ID: G3774X108 Meeting Date: APR 21, 2011 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Refreshment of Scheme Mandate For For Management Limit under the Share Option Scheme GCL-POLY ENERGY HOLDINGS LTD. Ticker: 03800 Security ID: G3774X108 Meeting Date: MAY 16, 2011 Meeting Type: Annual Record Date: MAY 11, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Declare Final Dividend For For Management 3a Reelect Zhu Gong Shan as Executive For Against Management Director 3b Reelect Sha Hong Qiu as Executive For Against Management Director 3c Reelect Ji Jun as Executive Director For Against Management 3d Reelect Yu Bao Dong as Executive For Against Management Director 3e Reelect Tong Yee Ming as Executive For Against Management Director 3f Authorize Board to Fix Remuneration of For For Management Directors 4 Reappoint Deloitte Touche Tohmatsu as For For Management Auditors and Authorize Board to Fix Their Remuneration 5a Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights 5b Authorize Repurchase of Up to 10 For For Management Percent of Issued Share Capital 5c Authorize Reissuance of Repurchased For Against Management Shares GOLD FIELDS LTD Ticker: GFI Security ID: 38059T106 Meeting Date: NOV 02, 2010 Meeting Type: Special Record Date: OCT 15, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Authorise Allotment and Issue of ESOP For For Management Shares to Thusano Share Trust 2 Authorise Allotment and Issue of For For Management Invictus Transformation Shares to Invictus 3 Authorise Allotment and Issue of the For For Management South Deep Community Trust Transformation Shares to the South Deep Community Trust 1 Approve Granting of Financial For For Management Assistance by Gold Fields and GFIMSA 4 Authorise Board to Ratify and Execute For For Management Approved Resolutions GOLD FIELDS LTD Ticker: GFI Security ID: 38059T106 Meeting Date: NOV 02, 2010 Meeting Type: Annual Record Date: OCT 07, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports for the Year Ended 30 June 2010 2 Appoint KPMG Inc as Auditors of the For For Management Company 3 Elect Mamphela Ramphele as Director For For Management 4 Elect Paul Schmidt as Director For For Management 5 Re-elect Rupert Pennant-Rea as Director For For Management 6 Re-elect Donald Ncube as Director For For Management 7 Place Authorised but Unissued Ordinary For For Management Shares under Control of Directors 8 Place Authorised but Unissued For For Management Non-Convertible Redeemable Preference Shares under Control of Directors 9 Authorise Board to Issue Shares for For For Management Cash up to a Maximum of Ten Percent of Issued Share Capital 10 Approve Termination of the Awarding of For For Management Rights to Non-Executive Directors Under The Gold Fields Ltd 2005 Non-Executive Share Plan 11 Approve Increase in Non-executive For For Management Director Fees 1 Authorise Repurchase of Up to 20 For For Management Percent of Issued Share Capital GRUPO FINANCIERO BANORTE S.A.B. DE C.V. Ticker: GFNORTEO Security ID: P49501201 Meeting Date: OCT 04, 2010 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Directors For Against Management 2 Approve Dividends of MXN 0.17 Per Share For For Management 3 Present Auditor Report For For Management 4 Designate Inspector or Shareholder For For Management Representative(s) of Minutes of Meeting 5 Approve Minutes of Meeting For For Management GRUPO MEXICO S.A.B. DE C.V. Ticker: GMEXICOB Security ID: P49538112 Meeting Date: APR 29, 2011 Meeting Type: Annual Record Date: APR 19, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports; Accept CEO, Board and Board Committee Reports for Fiscal Year Ended Dec. 31, 2010 2 Approve Report on Tax Obligations in For For Management Accordance with Article 86 of Tax Law 3 Approve Allocation of Income for Fiscal For For Management Year 2010 4 Approve Policy Related to Acquisition For For Management of Own Shares; Set Aggregate Nominal Amount of Share Repurchase Reserve for 2011 5 Elect or Ratify Directors; Verify For Against Management Independence of Board Members; Elect or Ratify Chairmen and Members of the Board Committees 6 Approve Remuneration of Directors and For For Management Members of Board Committees 7 Designate Inspector or Shareholder For For Management Representative(s) of Minutes of Meeting HON HAI PRECISION INDUSTRY CO., LTD. Ticker: 2317 Security ID: Y36861105 Meeting Date: JUN 08, 2011 Meeting Type: Annual Record Date: APR 08, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve 2010 Business Operations Report For For Management and Financial Statements 2 Approve 2010 Allocation of Income and For For Management Dividends 3 Approve Capitalization of Income and For For Management Dividends and Issuance of New Shares 4 Approve Increase of Cash Capital and For For Management Issuance of Ordinary Shares to Participate in the Issuance of Global Depository Receipt 5 Amend Articles of Association For For Management 6 Transact Other Business None None Management HTC CORPORATION Ticker: 2498 Security ID: Y3732M103 Meeting Date: JUN 15, 2011 Meeting Type: Annual Record Date: APR 15, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve 2010 Business Operations Report For For Management and Financial Statements 2 Approve 2010 Allocation of Income and For For Management Dividends 3 Approve Capitalization of 2010 For For Management Dividends and Employee Profit Sharing 4 Amend Articles of Association For For Management 5 Approve to Amend Procedures Governing For For Management the Acquisition or Disposal of Assets 6.1 Elect David Bruce Yoffie with For For Management Shareholder Number 19540707DA as Director 6.2 Elect Jerry H.C. Chu with ID Number For For Management A121108388 as Supervisor 7 Approve Release of Restrictions of For For Management Competitive Activities of Directors 8 Transact Other Business (Non-Voting) None None Management HYPERMARCAS SA Ticker: HYPE3 Security ID: P5230A101 Meeting Date: SEP 06, 2010 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Ratify Appointment of Apsis Consultoria For For Management Empresarial (Apsis) to Appraise Luper Industria Farmaceutica Ltda. (Luper), Sapeka - Industria e Comercio de Fraldas Descartaveis Ltda. (Sapeka), and Facilit Odontologica e Perfumaria Ltda. (Facilit) 2 Approve Independent Firm's Appraisals For For Management 3 Approve Acquisition of Luper For For Management 4 Approve Acquisition of 59.5 Percent of For For Management Share Capital of Sapeka 5 Approve Acquisition of Facilit For For Management 6 Approve Merger Agreement between the For For Management Company and Sapeka 6.1 Ratify Appointment of CCA Continuity For For Management Auditores Independentes S/S and Apsis to Appraise Proposed Merger 6.2 Approve Independent Firms' Appraisals For For Management 6.3 Approve Increase in Capital in For For Management Connection with Merger through Issuance of 6.78 Million Ordinary Shares 7 Amend Article 24 to Establish Two New For For Management Executive Positions and Alter the Composition of the Executive Council 8 Approve Remuneration of Executive For For Management Officers, Non-Executive Directors, and Fiscal Council Members 9 Cancel Stock Option Plan I from 2008 For Against Management 10 Amend Stock Option Plan II from 2008 For Against Management 11 Amend Article 1 to Allow Company to For For Management Adopt Fictitious (DBA) Names of Farmasa and Neo Quimica 12 Amend Articles 30-36 to Alter For For Management Attributes and Duties of the Executive Council 13 Amend Article 28 Regarding For For Management Representation of Company 14 Amend Article 2 to Reflect Change in For For Management Address and Closure of Specific Offices 15 Consolidate Articles For For Management 16 Ratify Spin-Off and Merger Agreement For For Management between Company and Cosmed Industria de Cosmeticos e Medicamentos S.A. 17 Ratify Resolutions Approved at June 30, For For Management 2009 EGM 18 Authorize Board to Ratify and Execute For For Management Approved Resolutions HYPERMARCAS SA Ticker: HYPE3 Security ID: P5230A101 Meeting Date: OCT 22, 2010 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Authorize Issuance of Debentures with For For Management Warrants Attached 2 Approve Offering Period for Preemptive For For Management Rights 3 Authorize Board to Ratify and Execute For For Management Approved Resolutions HYPERMARCAS SA Ticker: HYPE3 Security ID: P5230A101 Meeting Date: DEC 30, 2010 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Appoint Independent Firm to Appraise For Did Not Vote Management Proposed Acquisition of York SA Industria e Comercio, IPH&C Industria de Produtos de Higiene e Cosmeticos Ltda., DPH Distribuidora de Produtos de Higiene Ltda., and Comercial Maripa Ltda. 2 Approve Appraisals of York, IPH&C, DPH, For Did Not Vote Management and Maripa 3 Ratify Acquisition of 99.136 Percent of For Did Not Vote Management York's Shares 4 Ratify Acquisition of IPH&C, DPH, and For Did Not Vote Management Maripa 5 Approve a Value of BRL 5.31 per Share For Did Not Vote Management to be Paid to Shareholders who Choose to Exercise their Right of Withdrawal for Items 3 and 4 6 Approve Agreement to Absorb Versoix For Did Not Vote Management Participacoes, Ltda. 7 Appoint Independent Firm to Appraise For Did Not Vote Management Proposed Absorption 8 Approve Appraisal For Did Not Vote Management 9 Approve Absorption of Versoix For Did Not Vote Management Participacoes, Ltda. 10 Approve Agreement to Absorb Sapeka - For Did Not Vote Management Industria e Comercio de Fraldas Descartaveis SA 11 Appoint Independent Firm to Appraise For Did Not Vote Management Proposed Absorption 12 Approve Appraisal For Did Not Vote Management 13 Approve Absorption of Sapeka - For Did Not Vote Management Industria e Comercio de Fraldas Descartaveis SA 14 Approve Agreement to Absorb Facilit For Did Not Vote Management Odontologica e Perfumaria Ltda. 15 Appoint Independent Firm to Appraise For Did Not Vote Management Proposed Absorption 16 Approve Appraisal For Did Not Vote Management 17 Approve Absorption of Facilit For Did Not Vote Management Odontologica e Perfumaria Ltda. 18 Approve Agreement to Absorb DPH For Did Not Vote Management 19 Appoint Independent Firm to Appraise For Did Not Vote Management Proposed Absorption 20 Approve Appraisal For Did Not Vote Management 21 Approve Absorption of DPH For Did Not Vote Management 22 Approve Agreement to Absorb Maripa For Did Not Vote Management 23 Appoint Independent Firm to Appraise For Did Not Vote Management Proposed Absorption 24 Approve Appraisal For Did Not Vote Management 25 Approve Absorption of Maripa For Did Not Vote Management 26 Approve Agreement to Absorb York For Did Not Vote Management 27 Appoint Independent Firm to Appraise For Did Not Vote Management Proposed Absorption 28 Approve Appraisal For Did Not Vote Management 29 Approve Absorption of York (i) with For Did Not Vote Management Issuance of New Shares, or (ii) without Issuance of New Shares in the Event that the Company Acquires All Shares of York 30 Amend Articles to Reflect Changes in For Did Not Vote Management Capital in the Event that Shares are Issued, per Item 29 above 31 Amend Article 1 to Eliminate Fictitious For Did Not Vote Management (DBA) Name of "Farmasa" 32 Amend Article 2 to Reflect New For Did Not Vote Management Subsidiaries 33 Consolidate Bylaws For Did Not Vote Management 34 Authorize Board to Ratify and Execute For Did Not Vote Management Approved Resolutions HYPERMARCAS SA Ticker: HYPE3 Security ID: P5230A101 Meeting Date: JAN 24, 2011 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Appoint Independent Firm to Appraise For Did Not Vote Management Proposed Acquisition of York, IPH&C, DPH, Comercial Maripa Ltda., and Mantecorp Industria Quimica e Farmaceutica 2 Approve Appraisals of York, IPH&C, DPH, For Did Not Vote Management Maripa, and Mantecorp 3 Ratify Acquisition of 99.136 Percent of For Did Not Vote Management York's Shares 4 Ratify Acquisition of IPH&C, DPH, and For Did Not Vote Management Maripa 5 Approve Acquisition of 23.77 Percent of For Did Not Vote Management Shares of Mantecorp Industria Quimica e Farmaceutica SA 6 Approve a Value of BRL 5.31 per Share For Did Not Vote Management to be Paid to Shareholders who Choose to Exercise their Right of Withdrawal 7 Approve Agreement to Absorb York For Did Not Vote Management 8 Appoint Independent Firm to Appraise For Did Not Vote Management Proposed Absorption 9 Approve Appraisal For Did Not Vote Management 10 Approve Absorption of York For Did Not Vote Management 11 Approve Agreement to Absorb Versoix For Did Not Vote Management Participacoes, Ltda. 12 Appoint Independent Firm to Appraise For Did Not Vote Management Proposed Absorption 13 Approve Appraisal For Did Not Vote Management 14 Approve Absorption of Versoix For Did Not Vote Management Participacoes, Ltda. 15 Approve Agreement to Absorb Sapeka - For Did Not Vote Management Industria e Comercio de Fraldas Descartaveis SA 16 Appoint Independent Firm to Appraise For Did Not Vote Management Proposed Absorption 17 Approve Appraisal For Did Not Vote Management 18 Approve Absorption of Sapeka - For Did Not Vote Management Industria e Comercio de Fraldas Descartaveis SA 19 Approve Agreement to Absorb Facilit For Did Not Vote Management Odontologica e Perfumaria Ltda. 20 Appoint Independent Firm to Appraise For Did Not Vote Management Proposed Absorption 21 Approve Appraisal For Did Not Vote Management 22 Approve Absorption of Facilit For Did Not Vote Management Odontologica e Perfumaria Ltda. 23 Approve Agreement to Absorb DPH For Did Not Vote Management 24 Appoint Independent Firm to Appraise For Did Not Vote Management Proposed Absorption 25 Approve Appraisal For Did Not Vote Management 26 Approve Absorption of DPH For Did Not Vote Management 27 Approve Agreement to Absorb Maripa For Did Not Vote Management 28 Appoint Independent Firm to Appraise For Did Not Vote Management Proposed Absorption 29 Approve Appraisal For Did Not Vote Management 30 Approve Absorption of Maripa For Did Not Vote Management 31 Approve Acquisition and Absorption of For Did Not Vote Management 76.23 Percent of Shares of Mantecorp Industria Quimica e Farmaceutica SA 32 Appoint Independent Firm to Appraise For Did Not Vote Management Proposed Merger 33 Approve Independent Firm's Appraisal For Did Not Vote Management 34 Approve Issuance of Shares in For Did Not Vote Management Connection with Mantecorp Merger 35 Amend Articles to Reflect Changes in For Did Not Vote Management Capital 36 Amend Article 1 to Eliminate Fictitious For Did Not Vote Management (DBA) Name of "Farmasa" 37 Amend Article 2 to Reflect New For Did Not Vote Management Subsidiaries 38 Approve Increase in Authorized Capital For Did Not Vote Management 39 Consolidate Bylaws For Did Not Vote Management 40 Authorize Board to Ratify and Execute For Did Not Vote Management Approved Resolutions HYUNDAI HEAVY INDUSTRIES CO. Ticker: 009540 Security ID: Y3838M106 Meeting Date: MAR 11, 2011 Meeting Type: Annual Record Date: DEC 31, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Appropriation of Income and For For Management Dividend of KRW 7,000 per Share 2 Amend Articles of Incorporation For For Management 3 Elect Two Inside Directors and Two For Against Management Outside Directors (Bundled) 4 Elect Pyun Ho-Beom as Member of Audit For For Management Committee 5 Approve Total Remuneration of Inside For For Management Directors and Outside Directors HYUNDAI MOTOR CO. Ticker: 005380 Security ID: Y38472109 Meeting Date: MAR 11, 2011 Meeting Type: Annual Record Date: DEC 31, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Appropriation of Income and For For Management Dividend of KRW 1,500 per Common Share 2 Elect Two Inside Directors and Two For For Management Outside Directors (Bundled) 3 Elect Oh Se-Bin as Member of Audit For For Management Committee 4 Amend Articles of Incorporation For For Management 5 Approve Total Remuneration of Inside For For Management Directors and Outside Directors HYUNDAI STEEL CO. Ticker: 004020 Security ID: Y38383108 Meeting Date: MAR 18, 2011 Meeting Type: Annual Record Date: DEC 31, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Appropriation of Income and For Against Management Dividend of KRW 500 per Share 2 Amend Articles of Incorporation For For Management 3 Reelect Chung Mong-Koo as Inside For Against Management Director 4 Approve Total Remuneration of Inside For For Management Directors and Outside Directors ICICI BANK LIMITED Ticker: 532174 Security ID: Y38575109 Meeting Date: JUN 27, 2011 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Dividend on Preference Shares For For Management of INR 100 Per Share 3 Approve Dividend on Equity Share of INR For For Management 14 Per Share 4 Reappoint M.S. Ramachandran as Director For For Management 5 Reappoint K. Ramkumar as Director For For Management 6 Approve S.R. Batliboi & Co. as Auditors For Against Management and Authorize Board to Fix Their Remuneration 7 Appoint Branch Auditors and Authorize For Against Management Board to Fix Their Remuneration 8 Approve Vacancy on the Board of For For Management Directors Resulting from Retirement of V.P. Watsa 9 Approve Revision in Remuneration of C. For For Management Kochhar, Managing Director & CEO 10 Approve Revision in Remuneration of For For Management N.S. Kannan, Executive Director & CFO 11 Approve Revision in Remuneration of K. For For Management Ramkumar, Executive Director 12 Approve Revision in Remuneration of R. For For Management Sabharwal, Executive Director IMPALA PLATINUM HOLDINGS LTD Ticker: IMP Security ID: S37840113 Meeting Date: OCT 19, 2010 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports for the Year Ended 30 June 2010 2 Appoint PricewaterhouseCoopers Inc as For For Management Auditors of the Company and Jean-Pierre van Staden as the Designated Partner 3.1 Re-elect Michael McMahon as Director For For Management 3.2 Elect Paul Dunne as Director For For Management 3.3 Elect Terence Goodlace as Director For For Management 3.4 Elect Mpueleng Pooe as Director For For Management 4 Approve Remuneration of Directors For For Management 5 Place Authorised but Unissued Shares For For Management under Control of Directors 6 Authorise Repurchase of Up to Ten For For Management Percent of Issued Share Capital INDUSTRIAL AND COMMERCIAL BANK OF CHINA LIMITED Ticker: 01398 Security ID: ADPV10686 Meeting Date: SEP 21, 2010 Meeting Type: Special Record Date: AUG 13, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1a Approve Type and Nominal Value of the For For Management Rights Shares 1b Approve Proportion and Number of the For For Management Rights Shares to be Issued 1c Approve Subscription Price for the For For Management Rights Shares 1d Approve Target Subscribers for the For For Management Rights Issue 1e Approve Use of Proceeds For For Management 1f Approve Effective Period of the For For Management Resolution 1g Approve Authorization for the Rights For For Management Issue 2 Approve Arrangements for the For For Management Accumulated Undistributed Profits Prior to the Completion of the Rights Issue of A Shares and H Shares 3 Approve Feasibility Analysis Report on For For Management Use of Proceeds from the Rights Issue of A Shares and H Shares 4 Approve Report on Utilization of For For Management Proceeds from Previous Issuances 5 Authorize Board to Fix Remuneration of For For Management Directors and Supervisors 6 Elect Xu Shanda as Independent For For Management Non-Executive Director 7 Elect Li Xiaopeng as Executive Director None For Shareholder 8 Approve Utilization of Proceeds from None For Shareholder the Previous Issuance of A Share Convertible Bonds INDUSTRIAL AND COMMERCIAL BANK OF CHINA LIMITED Ticker: 01398 Security ID: ADPV10686 Meeting Date: SEP 21, 2010 Meeting Type: Special Record Date: AUG 13, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1a Approve Types and Nominal Value of For For Management Securities to be Issued in Relation to the Rights Issue of A Shares and H Shares 1b Approve Proportion and Number of Shares For For Management to be Issued in Relation to the Rights Issue of A Shares and H Shares 1c Approve Subscription Price and Basis For For Management for Price Determination in Relation to the Rights Issue of A Shares and H Shares 1d Approve Target Subscribers in Relation For For Management to the Rights Issue of A Shares and H Shares 1e Approve Amount and Use of Proceeds in For For Management Relation to the Rights Issue of A Shares and H Shares 1f Approve Effective Period of the For For Management Resolutions in Relation to the Rights Issue of A Shares and H Shares 1g Approve Authorization for the Rights For For Management Issue in Relation to the Rights Issue of A Shares and H Shares INDUSTRIAL AND COMMERCIAL BANK OF CHINA LIMITED Ticker: 01398 Security ID: ADPV10686 Meeting Date: MAY 31, 2011 Meeting Type: Annual Record Date: APR 29, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve 2010 Work Report of Board of For For Management Directors 2 Approve 2010 Work Report of Board of For For Management Supervisors 3 Approve 2010 Audited Accounts For For Management 4 Approve 2010 Profit Distribution Plan For For Management 5 Approve Purchase of Office Premises by For For Management Shanghai Branch 6 Approve 2011 Fixed Assets Investment For For Management Budget 7 Reappoint Ernst & Young and Ernst & For For Management Young Hua Ming as External Auditors and Fix Aggregate Audit Fees for 2011 at RMB 159.6 Million 8 Elect Zhao Lin as Shareholder None For Shareholder Supervisor 9 Approve Payment of Remuneration to None For Shareholder Directors and Supervisors INFOSYS TECHNOLOGIES LTD. Ticker: 500209 Security ID: Y4082C133 Meeting Date: JUN 11, 2011 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Final Dividend of INR 20 Per For For Management Share 3 Reappoint S. Batni as Director For For Management 4 Reappoint S.A. Iyengar as Director For For Management 5 Reappoint D.M. Satwalekar as Director For For Management 6 Reappoint O. Goswami as Director For For Management 7 Approve Vacancy on the Board of For For Management Directors Resulting from Retirement of K. Dinesh 8 Approve B.S.R. & Co. as Auditors and For Against Management Authorize Board to Fix Their Remuneration 9 Appoint R. Seshasayee as Director For For Management 10 Appoint R. Venkatesan as Director For For Management 11 Approve Appointment and Remuneration of For For Management S. Gopalakrishnan as Executive Director 12 Approve Appointment and Remuneration of For For Management S.D. Shibulal as CEO and Managing Director 13 Change Company Name to Infosys Ltd. For For Management INTERNATIONAL PERSONAL FINANCE PLC Ticker: IPF Security ID: G4906Q102 Meeting Date: MAY 11, 2011 Meeting Type: Annual Record Date: MAY 09, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Remuneration Report For Abstain Management 3 Approve Final Dividend For For Management 4 Re-elect Christopher Rodrigues as For Against Management Director 5 Re-elect David Broadbent as Director For For Management 6 Re-elect Charles Gregson as Director For For Management 7 Re-elect Tony Hales as Director For For Management 8 Re-elect John Harnett as Director For Against Management 9 Re-elect Edyta Kurek as Director For For Management 10 Re-elect John Lorimer as Director For For Management 11 Re-elect Nicholas Page as Director For For Management 12 Appoint Deloitte LLP as Auditors For For Management 13 Authorise Board to Fix Remuneration of For For Management Auditors 14 Authorise Issue of Equity with For For Management Pre-emptive Rights 15 Authorise Issue of Equity without For For Management Pre-emptive Rights 16 Authorise Market Purchase For For Management 17 Amend Deferred Share Plan For For Management 18 Authorise the Company to Call EGM with For For Management Two Weeks' Notice ITAU UNIBANCO HOLDING SA Ticker: ITUB4 Security ID: P5968U113 Meeting Date: APR 25, 2011 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For Did Not Vote Management Statutory Reports for Fiscal Year Ended Dec. 31, 2010 2 Approve Allocation of Income and For Did Not Vote Management Dividends 3 Elect Directors and Fiscal Council For Did Not Vote Management Members 4 Approve Remuneration of Executive For Did Not Vote Management Officers, Non-Executive Directors, and Fiscal Council Members JD GROUP LTD Ticker: JDG Security ID: S40920118 Meeting Date: FEB 17, 2011 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports for the Year Ended 31 August 2010 2.1.1 Re-elect Henk Greeff as Director For For Management 2.1.2 Re-elect Len Konar as Director For For Management 2.1.3 Re-elect David Sussman as Director For For Management 2.1.4 Re-elect Vusi Khanyile as Director For For Management 2.2.1 Elect Bennie van Rooy as Director For For Management 2.2.2 Elect Jacques Schindehutte as Director For For Management 3 Place 3,500,000 Authorised but Unissued For For Management Ordinary Shares under Control of Directors for the Purposes of the JD Group Share Appreciation Rights Scheme 4.1 Reappoint Deloitte & Touche as Auditors For For Management of the Company and Xavier Botha as the Individual and Designated Auditor 4.2 Authorise Audit Committee to Fix For For Management Remuneration of the Auditors 5 Approve Remuneration Policy For For Management 6 Preclude the JD Group Employee Share For For Management Incentive Scheme Trustees from Granting Further Options 7 Approve Non-Executive Directors Fees For For Management Commencing on 1 September 2010 8 Authorise Repurchase of Up to 20 For For Management Percent of Issued Share Capital LG CHEM LTD. Ticker: 051910 Security ID: Y52758102 Meeting Date: MAR 18, 2011 Meeting Type: Annual Record Date: DEC 31, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Appropriation of Income and For For Management Dividends of KRW 4,000 per Common Share and KRW 4,050 per Preferred Share 2 Eelect One Inside Director and One For Against Management Outside Director (Bundled) 3 Elect Kim Se-Jin as Member of Audit For For Management Committee 4 Approve Total Remuneration of Inside For For Management Directors and Outside Directors LG HOUSEHOLD & HEALTH CARE LTD. Ticker: 051900 Security ID: Y5275R100 Meeting Date: MAR 11, 2011 Meeting Type: Annual Record Date: DEC 31, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Appropriation of Income and For For Management Dividends of KRW 2,650 per Common Share and 2,700 per Preferred Share 2 Elect One Inside Director and Two For For Management Outside Directors (Bundled) 3 Elect Two Members of Audit Committee For For Management (Bundled) 4 Approve Total Remuneration of Inside For For Management Directors and Outside Directors MAGNIT OAO Ticker: MGNT Security ID: 55953Q202 Meeting Date: JAN 20, 2011 Meeting Type: Special Record Date: DEC 10, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Ratify Ernst & Young LLC as Auditor for None Against Management International Financial Reporting Standards 1.2 Ratify ZAO Deloitte & Touche CIS as None For Management Auditor for International Financial Reporting Standards 2 Approve Related-Party Transaction For Against Management MAGNIT OAO Ticker: MGNT Security ID: 55953Q202 Meeting Date: MAY 19, 2011 Meeting Type: Special Record Date: APR 01, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Approve Related-Party Transaction For Against Management 1.2 Approve Related-Party Transaction For Against Management MAGNIT OAO Ticker: MGNT Security ID: 55953Q202 Meeting Date: JUN 23, 2011 Meeting Type: Annual Record Date: MAY 06, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Annual Report and Financial For For Management Statements 2 Approve Allocation of Income For For Management 3 Approve Dividends of RUB 11.24 per For For Management Share for Fiscal 2010 and First Quarter of Fiscal 2011 4.1 Elect Andrey Arutyunyan as Director None Against Management 4.2 Elect Valery Butenko as Director None Against Management 4.3 Elect Sergey Galitsky as Director None Against Management 4.4 Elect Khachatur Pombukhchan as Director None Against Management 4.5 Elect Aslan Shkhachemukov as Director None Against Management 4.6 Elect Aleksandr Zayonts as Director None For Management 4.7 Elect Aleksey Makhnev as Director None For Management 5.1 Elect Roman Efimenko as Member of Audit For For Management Commission 5.2 Elect Angela Udovichenko as Member of For For Management Audit Commission 5.3 Elect Denis Fedotov as Member of Audit For For Management Commission 6 Ratify Auditor to Audit Company's For For Management Accounts in Accordance with Russian Accounting Standards (RAS) 7 Ratify Auditor to Audit Company's For For Management Accounts in Accordance with IFRS 8 Elect Members of Counting Commission For For Management 9.1 Approve Large-Scale Related-Party For Against Management Transactions 9.2 Approve Large-Scale Related-Party For Against Management Transactions 9.3 Approve Large-Scale Related-Party For Against Management Transactions 10.1 Approve Related-Party Transactions For Against Management 10.2 Approve Related-Party Transactions For Against Management 10.3 Approve Related-Party Transactions For Against Management 10.4 Approve Related-Party Transactions For Against Management 10.5 Approve Related-Party Transactions For Against Management MRV ENGENHARIA PARTICIPACOES SA Ticker: MRVE3 Security ID: P6986W107 Meeting Date: NOV 16, 2010 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Authorize Issuance of Non-Convertible For Did Not Vote Management Debentures 2 Authorize Board to Ratify and Execute For Did Not Vote Management Approved Resolutions MTN GROUP LTD Ticker: MTN Security ID: S8039R108 Meeting Date: AUG 20, 2010 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Various Transactions Relating For For Management to the MTN BEE Transaction 1 Authorise Repurchase of Shares For For Management 2 Sanction Financial Assistance in For For Management Connection with the MTN BEE Transaction 2 Authorise Board to Issue Shares for For For Management Cash up to 43,761,hares 3 Authorise Board to Issue Shares for For For Management Cash up to 31,716,hares 4 Authorise Board to Ratify and Execute For For Management Ordinary Resolutions 1, 2 and 3 and Special Resolutions 1 and 2 5 Approve the ESOP and the Specific Issue For For Management of Shares Under the ESOP for Cash 3 Sanction Financial Assistance in For For Management Connection with the ESOP MTN GROUP LTD Ticker: MTN Security ID: S8039R108 Meeting Date: JUN 22, 2011 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Re-elect Azmi Mikati as Director For Against Management 2 Re-elect Jeff van Rooyen as Director For For Management 3 Re-elect Jan Strydom as Director For Against Management 4 Re-elect Johnson Njeke as Director For For Management 5 Re-elect Koosum Kalyan as Director For For Management 6 Re-elect Alan van Biljon as Chairman of For For Management the Audit Committee 7 Re-elect Jeff van Rooyen as Member of For For Management the Audit Committee 8 Re-elect Jan Strydom as Member of the For Against Management Audit Committee 9 Re-elect Peter Mageza as Member of the For For Management Audit Committee 10 Re-elect Johnson Njeke as Member of the For For Management Audit Committee 11 Reappoint PricewaterhouseCoopers Inc For For Management and SizweNtsaluba VSP as Joint Auditors 12 Place Authorised but Unissued Shares For For Management under Control of Directors 13 Approve Remuneration Philosophy For For Management 14 Approve Increase in Non-executive For For Management Directors' Remuneration with effect from 1 July 2011 15 Authorise Repurchase of Up to Ten For For Management Percent of Issued Share Capital 16 Approve Financial Assistance to Related For For Management or Inter-related Companies MUNDRA PORT AND SPECIAL ECONOMIC ZONE LTD Ticker: 532921 Security ID: Y61448109 Meeting Date: AUG 21, 2010 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Dividend on Preference Shares For For Management 3 Approve Final Dividend of INR 1.50 Per For For Management Equity Share 4 Reappoint R.R. Sinha as Director For For Management 5 Reappoint D.T. Joseph as Director For For Management 6 Reappoint K.N. Venkatasubramanian as For For Management Director 7 Approve S.R. Batliboi & Associates as For For Management Auditors and Authorize Board to Fix Their Remuneration 8 Appoint P. Kumar as Director For For Management 9 Approve Revision in the Remuneration of For For Management M. Mahadevia, Executive Director 10 Approve Revision in the Remuneration of For For Management R.R. Sinha, Executive Director 11 Approve Variation in the Utilization of For For Management IPO Proceeds 12 Approve Five-for-One Stock Split and For For Management Amend Clause V of the Memorandum of Association to Reflect Changes in Authorized Share Capital 13 Amend Articles of Association Re: For For Management Termination of Share Purchase Agreement Between the Company and the Investors NASPERS LTD Ticker: NPN Security ID: S53435103 Meeting Date: AUG 27, 2010 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports for the Year Ended 31 March 2010 2 Approve Dividends for N Ordinary and A For For Management Ordinary Shares 3 Approve Remuneration of Non-executive For For Management Directors for the Year Ended 31 March 2010 and for the Year Ending 31 March 2011 4 Reappoint PricewaterhouseCoopers Inc as For For Management Auditors of the Company and Anton Wentzel as the Individual Registered Auditor 5 Elect Debra Meyer as Director For For Management 6.1 Re-elect Ton Vosloo as Director For For Management 6.2 Re-elect Neil van Heerden as Director For For Management 6.3 Re-elect Hein Willemse as Director For For Management 6.4 Re-elect Lourens Jonker as Director For For Management 7 Place Authorised but Unissued Shares For Against Management under Control of Directors 8 Authorise Board to Issue Shares for For For Management Cash up to a Maximum of Five Percent of Issued Share Capital 9 Amend the Trust Deed of the Naspers For For Management Share Incentive Scheme 10 Authorise Board to Allot, Issue and For Against Management Make Application to the JSE for the Listing of up to 40,588,541 Naspers N Ordinary Shares to the Naspers Group Share-Based Incentive Schemes 1 Authorise Repurchase of Up to 20 For For Management Percent of N Ordinary Issued Share Capital 2 Authorise Repurchase of A Ordinary For Against Management Issued Shares 11 Authorise Board to Ratify and Execute For Against Management Approved Resolutions NATURA COSMETICOS S.A Ticker: NATU3 Security ID: P7088C106 Meeting Date: APR 08, 2011 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For Did Not Vote Management Statutory Reports for Fiscal Year Ended Dec. 31, 2010 2 Approve Allocation of Income and For Did Not Vote Management Dividends and the Capital Budget for Fiscal 2011 3 Elect Directors For Did Not Vote Management 4 Approve Remuneration of Executive For Did Not Vote Management Officers, Non-Executive Directors, and Fiscal Council Members NATURA COSMETICOS S.A Ticker: NATU3 Security ID: P7088C106 Meeting Date: APR 08, 2011 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Amend Articles to Reflect Changes in For For Management Capital NOVATEK OAO Ticker: NOTK Security ID: 669888109 Meeting Date: APR 28, 2011 Meeting Type: Annual Record Date: MAR 22, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Approve Annual Report, Financial For For Management Statements, and Allocation of Income 1.2 Approve Dividends of RUB 2.50 per Share For For Management for 2010 2.1 Elect Andrey Akimov as Director None Against Management 2.2 Elect Bergmann Burkhard as Director None Against Management 2.3 Elect Ruben Vardanyan as Director None For Management 2.4 Elect Mark Gyetvay as Director None Against Management 2.5 Elect Vladimir Dmitriev as Director None For Management 2.6 Elect Leonid Mikhelson as Director None Against Management 2.7 Elect Aleksandr Natalenko as Director None Against Management 2.8 Elect Kirill Seleznev as Director None Against Management 2.9 Elect Gennady Timchenko as Director None Against Management 3.1 Elect Maria Konovalova as Member of For For Management Audit Commission 3.2 Elect Igor Ryaskov as Member of Audit For For Management Commission 3.3 Elect Sergey Fomichev as Member of For For Management Audit Commission 3.4 Elect Nikolay Shulikin as Member of For For Management Audit Commission 4 Ratify ZAO PricewaterhouseCoopers Audit For For Management as Auditor 5 Approve Remuneration of Directors For For Management 6 Approve Remuneration of Members of For For Management Audit Commission 7 Approve Related-Party Transaction Re: For For Management Gas Delivery Agreement with OAO Gazprom NOVATEK OAO Ticker: NOTK Security ID: 669888109 Meeting Date: JUN 27, 2011 Meeting Type: Special Record Date: APR 11, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Shareholder Proposal: Approve Early None For Shareholder Termination of Powers of Board of Directors 2.1 Shareholder Proposal: Elect Andrey None For Shareholder Akimov as Director 2.2 Shareholder Proposal: Elect Burkhard None For Shareholder Bergmann as Director 2.3 Shareholder Proposal: Elect Ruben None For Shareholder Vardanyan as Director 2.4 Shareholder Proposal: Elect Ives Louis None For Shareholder Charle Justin Darricarrere as Director 2.5 Shareholder Proposal: Elect Mark None For Shareholder Gyetvay as Director 2.6 Shareholder Proposal: Elect Leonid None For Shareholder Mikhelson as Director 2.7 Shareholder Proposal: Elect Aleksandr None For Shareholder Natalenko as Director 2.8 Shareholder Proposal: Elect Kirill None For Shareholder Seleznev as Director 2.9 Shareholder Proposal: Elect Gennady None For Shareholder Timchenko as Director 2 Approve Related-Party Transaction with For For Management OAO OGK-1 Re: Supply Agreement Guarantee to Benefit OOO Novatek-Perm NOVATEK OAO (FORMERLY NOVAFININVEST OAO) Ticker: NOTK Security ID: 669888109 Meeting Date: OCT 14, 2010 Meeting Type: Special Record Date: SEP 09, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Interim Dividends of RUB 1.50 For For Management per Ordinary Share for First Six Months of 2010 2 Approve Related-Party Transaction with For For Management OAO Gazprom Re: Gas Transportation Services Agreement 3 Approve Related-Party Transaction with For For Management OAO Gazprom Re: Gas Delivery Agreement ORASCOM CONSTRUCTION INDUSTRIES Ticker: OCIC Security ID: M7525D108 Meeting Date: SEP 20, 2010 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Authorize Issuance of EGP 1.6 Billion For Did Not Vote Management Two-Tranche Bond 2 Approve Public Subscription Notice for For Did Not Vote Management EGP 1.6 Billion Bond Issuance 3 Authorize Board to Finalize For Did Not Vote Management Certification of Public Subscription Notice for EGP 1.6 Billion Bond Issuance 4 Amend Articles Re: Director Share For Did Not Vote Management Ownership and Board Meetings via Teleconference in Accordance with Regulatory Changes OTP BANK NYRT Ticker: OTP Security ID: X60746181 Meeting Date: APR 29, 2011 Meeting Type: Annual Record Date: APR 20, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Approve Financial Statements, Statutory For For Management Reports, and Allocation of Income 1.2 Approve Supervisory Board Report on For For Management 2010 Financial Statements and Allocation of Income 1.3 Approve Audit Committee Report on 2010 For For Management Financial Statements and Allocation of Income 1.4 Approve Auditor Report For For Management 2 Approve Corporate Governance Report For For Management 3 Approve Discharge of Members of Board For For Management of Directors 4 Review Board of Directors' Report on None None Management Company's Business Policy for Fiscal 2011 5 Ratify Auditor For For Management 6 Amend Articles of Association For Against Management 7 Amend Regulations on Supervisory Board For For Management 8 Elect Members of Board of Directors For For Management 9 Elect Supervisory Board Members and For For Management Audit Committee Members 10 Approve Remuneration Guidelines For For Management 11 Approve Remuneration of Members of For For Management Board of Directors, Supervisory Board, and Audit Committee 12 Authorize Share Repurchase Program For Against Management PCD STORES (GROUP) LTD. Ticker: 00331 Security ID: G6956E103 Meeting Date: SEP 10, 2010 Meeting Type: Special Record Date: SEP 07, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Deed of Termination and For For Management Amendment Relating to the Guangchang Option and Guangchang Second Option and the Acquisition of the Entire Issued Share Capital of Goal Gain Investments Ltd. PDG REALTY S.A EMPREENDIMENTOS E PARTICIPACOES Ticker: PDGR3 Security ID: P7649U108 Meeting Date: APR 26, 2011 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For Did Not Vote Management Statutory Reports for Fiscal Year Ended Dec. 31, 2010 2 Designate Newspapers to Publish Company For Did Not Vote Management Announcements 3 Approve Allocation of Income and For Did Not Vote Management Dividends 4 Elect Directors For Did Not Vote Management 5 Approve Remuneration of Executive For Did Not Vote Management Officers, Non-Executive Directors 6 Elect Fiscal Council Members and Their For Did Not Vote Management Alternates PDG REALTY SA EMPREENDIMENTOS E PARTICIPACOES Ticker: PDGR3 Security ID: P7649U108 Meeting Date: NOV 04, 2010 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Stock Split For For Management 2 Amend Articles to Reflect Changes in For For Management Capital 3 Authorize Board to Ratify and Execute For For Management Approved Resolutions PETROLEO BRASILEIRO Ticker: PETR4 Security ID: 71654V408 Meeting Date: AUG 12, 2010 Meeting Type: Special Record Date: AUG 04, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Ratify Engagement of For For Management PricewaterhouseCoopers Corporate Finance and Recovery Ltda to Prepare Valuation Report of Four Federal Treasury Bills to Be Used by Shareholders to Pay for Shares Subscribed in Primary Public Offering 2 Approve PricewaterhouseCoopers For For Management Corporate Finance and Recovery Ltda's Valuation Report 3 Authorize Board to Ratify and Execute For For Management Approved Resolutions PETROLEO BRASILEIRO SA-PETROBRAS Ticker: PETR4 Security ID: 71654V101 Meeting Date: APR 28, 2011 Meeting Type: Annual/Special Record Date: APR 01, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports for Fiscal Year Ended Dec. 31, 2010 2 Approve Capital Budget for Upcoming For For Management Fiscal Year 3 Approve Allocation of Income and For For Management Dividends 4 Elect Directors For Against Management 5 Elect Board Chairman For For Management 6 Elect Fiscal Council Members For For Management 7 Approve Remuneration of Executive For For Management Officers, Non-Executive Directors, and Fiscal Council Members 1 Authorize Capitalization of Reserves For For Management without Issuance of New Shares PING AN INSURANCE (GROUP) CO. OF CHINA, LTD. Ticker: 02318 Security ID: Y69790106 Meeting Date: NOV 01, 2010 Meeting Type: Special Record Date: SEP 29, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Adjustment of Remuneration For For Management Domestic Persons of the Company Acting as Independent Non-Executive Directors 2a Approve Means of Major Asset For For Management Restructuring, Object of the Transaction, and Parties to the Transaction 2b Approve Transaction Price and Basis of For For Management Pricing Involved in the Major Asset Restructuring 2c Approve Vesting of Profit or Loss from For For Management the Relevant Assets from the Base Date of Asset Pricing to the Completion Date 2d Approve Contract Obligations and For For Management Default Liabilities under the Transfer of Ownership of Relevant Assets 2e Approve Validity Period of the For For Management Resolution of the Major Asset Restructuring 3 Approve Supplemental Agreement to the For For Management Share Subscription Agreement between the Company and SDB 4 Approve Profits Forecast Compensation For For Management Agreement between the Company and SDB 5 Authorize Board to Process Matter For For Management Relating to the Major Asset Restructuring of the Company PING AN INSURANCE (GROUP) CO. OF CHINA, LTD. Ticker: 02318 Security ID: Y69790106 Meeting Date: JUN 16, 2011 Meeting Type: Annual Record Date: MAY 16, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Report of the Board of Directors For For Management 2 Accept Report of Supervisory Committee For For Management 3 Approve Annual Report and its Summary For For Management for the Year Ended Dec. 31, 2010 4 Accept Financial Statements and For For Management Auditors' Report 5 Approve Profit Distribution Plan and For For Management Final Dividend 6 Reappoint Ernst & Young Hua Ming as PRC For For Management Auditors and Ernst & Young as International Auditors and Authorize Board to Fix Their Remuneration 7 Approve Redesignation of Cheung Chi For For Management Yan, Louis as Non-Executive Director 8 Elect Woo Ka Biu, Jackson as For For Management Independent Non-Executive Director 9 Amend Articles of Association For For Management POLYUS GOLD OJSC Ticker: PLZL Security ID: 678129107 Meeting Date: AUG 24, 2010 Meeting Type: Special Record Date: JUL 19, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Interim Dividends of RUB 8.52 For For Management per Ordinary Share for First Half of Fiscal 2010 POWSZECHNA KASA OSZCZEDNOSCI BANK POLSKI S.A. Ticker: PKO Security ID: X6919X108 Meeting Date: APR 14, 2011 Meeting Type: Special Record Date: MAR 29, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Open Meeting None None Management 2 Elect Meeting Chairman For For Management 3 Acknowledge Proper Convening of Meeting None None Management 4 Approve Agenda of Meeting For For Management 5 Shareholder Proposal: Approve None Against Shareholder Introduction of Voting Rights Cap; Election of Supervisory Board 6 Close Meeting None None Management POWSZECHNA KASA OSZCZEDNOSCI BANK POLSKI S.A. Ticker: PKO Security ID: X6919X108 Meeting Date: JUN 30, 2011 Meeting Type: Annual Record Date: JUN 14, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Open Meeting None None Management 2 Elect Meeting Chairman For For Management 3 Acknowledge Proper Convening of Meeting None None Management 4 Approve Agenda of Meeting For For Management 5 Receive Management Board Report on None None Management Company's Operations in Fiscal 2010, Financial Statements, and Management Board Proposal on Allocation of Income 6 Receive Management Board Report on None None Management Group's Operations in Fiscal 2010 and Consolidated Financial Statements 7 Receive Supervisory Board Reports None None Management 8.1 Approve Management Board Report on For For Management Company's Operations in Fiscal 2010 8.2 Approve Financial Statements For For Management 8.3 Approve Management Board Report on For For Management Group's Operations in Fiscal 2010 8.4 Approve Consolidated Financial For For Management Statements 8.5 Approve Supervisory Board Report For For Management 8.6 Approve Allocation of Income For For Management 8.7 Approve Dividends of PLN 1.10 per Share For For Management 8.8a Approve Discharge of Zbigniew Jagiello For For Management (CEO) 8.8b Approve Discharge of Piotr Alicki For For Management (Deputy CEO) 8.8c Approve Discharge of Bartosz For For Management Drabikowski (Deputy CEO) 8.8d Approve Discharge of Krzysztof Dresler For For Management (Deputy CEO) 8.8e Approve Discharge of Jaroslaw Myjak For For Management (Deputy CEO) 8.8f Approve Discharge of Wojciech Papierak For For Management (Deputy CEO) 8.8g Approve Discharge of Jakub Papierski For For Management (Deputy CEO) 8.8h Approve Discharge of Mariusz Zarzycki For For Management (Deputy CEO) 8.9a Approve Discharge of Cezary Banasinski For For Management (Supervisory Board Chairman) 8.9b Approve Discharge of Tomasz Zganiacz For For Management (Supervisory Board Member) 8.9c Approve Discharge of Jan Bossak For For Management (Supervisory Board Member) 8.9d Approve Discharge of Miroslaw Czekaj For For Management (Supervisory Board Member) 8.9e Approve Discharge of Ireneusz Fafara For For Management (Supervisory Board Member) 8.9f Approve Discharge of Blazej Lepczynski For For Management (Supervisory Board Member) 8.9g Approve Discharge of Piotr Marczak For For Management (Supervisory Board Member) 8.9h Approve Discharge of Alojzy Zbigniew For For Management Nowak (Supervisory Board Member) 9 Approve Listing, Dematerialization, and For For Management Registration of Company Shares; Approve Conclusion of Agreements Re: Sale of Bank's Shares by State Treasury and Bank Gospodarstwa Krajowego 10.1 Amend Statute to Reflect Changes in For For Management Capital 10.2 Amend Statute For For Management 10.3 Amend Statute Re: Allow Electronic For For Management Participation in General Meetings 11 Elect Supervisory Board Member(s) For For Management 12 Approve Regulations on General Meetings For For Management 13 Receive Supervisory Board Report on None None Management Results of Recruitment for Positions of CEO and Deputy CEO 14 Receive Supervisory Board Report on None None Management Process of Disposing of Hotels and Offsite Training Centers 15 Close Meeting None None Management PT ASTRA INTERNATIONAL TBK Ticker: ASII Security ID: Y7117N149 Meeting Date: MAY 06, 2011 Meeting Type: Annual Record Date: APR 20, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Annual Report and Ratification For For Management of Financial Statements 2 Approve Allocation of Income For For Management 3 Elect Directors and Approve For For Management Remuneration of Directors and Commissioners 4 Appoint Auditors For For Management PT BANK RAKYAT INDONESIA (PERSERO) TBK Ticker: BBRI Security ID: Y0697U104 Meeting Date: NOV 24, 2010 Meeting Type: Special Record Date: NOV 08, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Acquisition of Shares Owned by For For Management Plantation Pension Fund (Dapenbun) of at Least 76 Percent in PT Bank Agroniaga Tbk 2 Approve Stock Split and Amend Article 4 For For Management of the Articles of Association in Relation to the Stock Split PT BANK RAKYAT INDONESIA (PERSERO) TBK Ticker: BBRI Security ID: Y0697U112 Meeting Date: APR 28, 2011 Meeting Type: Annual Record Date: APR 12, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Annual Report, Financial For For Management Statements, and Commissioners' Report 2 Approve Report on the Partnership and For For Management Community Development Program (PCDP) 3 Approve Allocation of Income For For Management 4 Approve Remuneration of Directors and For For Management Commissioners 5a Appoint Auditors to Audit the Company's For For Management Financial Statements 5b Appoint Auditors to Audit the PCDP's For For Management Financial Statements 6 Approve Acquisition of Shares in For Against Management BRIngin Remittance Co. Ltd. from PT AJ BRIngin Jiwa Sejahtera 7 Elect Commissioners and/or Directors For Against Management PT INDOFOOD CBP SUKSES MAKMUR TBK Ticker: ICBP Security ID: Y71260106 Meeting Date: MAY 27, 2011 Meeting Type: Annual Record Date: MAY 11, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Directors' Report For For Management 2 Accept Financial Statements and For For Management Statutory Reports 3 Approve Allocation of Income For For Management 4 Approve Remuneration of Directors and For For Management Commissioners 5 Appoint Auditors and Authorize Board to For For Management Fix Their Remuneration PT SEMEN GRESIK (PERSERO) TBK Ticker: SMGR Security ID: Y7142G168 Meeting Date: MAR 11, 2011 Meeting Type: Special Record Date: FEB 23, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Directors and Commissioners For Against Management PT SEMEN GRESIK (PERSERO) TBK Ticker: SMGR Security ID: Y7142G168 Meeting Date: JUN 28, 2011 Meeting Type: Annual Record Date: JUN 10, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Company's Annual Report, For For Management Supervisory Duties' Report of Commissioners, Company's Financial Statements, and Discharge of Directors and Commissioners from the Responsibilities of their Actions and Supervision in the Company During the Year 2010 2 Approve Annual Report of the For For Management Partnership and Community Development Program (PCDP) and Discharge of Directors and Commissioners from the Responsibilities of their Actions and Supervision in the PCDP During the Year 2010 3 Approve Allocation of Income For For Management 4 Approve Remuneration of Directors and For For Management Commissioners 5 Appoint Auditors to Audit the Financial For For Management Statements of the Company and Its PCDP ROSNEFT OIL COMPANY OJSC Ticker: ROSN Security ID: 67812M207 Meeting Date: JUN 10, 2011 Meeting Type: Annual Record Date: APR 21, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Annual Report For For Management 2 Approve Financial Statements For For Management 3 Approve Allocation of Income For For Management 4 Approve Dividends of RUB 2.76 per Share For For Management 5 Approve Remuneration of Directors For For Management 6.1 Elect Vladimir Bogdanov as Director None Against Management 6.2 Elect Andrey Kostin as Director None Against Management 6.3 Elect Aleksandr Nekipelov as Director None Against Management 6.4 Elect Yury Petrov as Director None Against Management 6.5 Elect Hans-Joerg Rudloff as Director None For Management 6.6 Elect Nikolay Tokarev as Director None Against Management 6.7 Elect Eduard Khudaynatov as Director None Against Management 6.8 Elect Sergey Shishin as Director None Against Management 6.9 Elect Dmitry Shugayev as Director None Against Management 7.1 Elect Irina Baronova as Member of Audit For For Management Commission 7.2 Elect Georgy Nozadze as Member of Audit For For Management Commission 7.3 Elect Sergey Pakhomov as Member of For For Management Audit Commission 7.4 Elect Tatyana Fisenko as Member of For For Management Audit Commission 7.5 Elect Aleksandr Yugov as Member of For For Management Audit Commission 8 Ratify Audit & Consulting Group - For For Management Business Systems Development as Auditor 9 Approve New Edition of Charter For For Management 10.1 Approve Related-Party Transaction with For For Management RN-Yuganskneftegas Re: Production of Oil and Gas 10.2 Approve Related-Party Transaction with For For Management RN-Yuganskneftegas Re: Leasing Fixed Assets 10.3 Approve Related-Party Transaction with For For Management OAO AK Transneft Re: Transportation of Crude Oil 10.4 Approve Related-Party Transaction with For For Management OAO VTB Bank Re: Deposit Agreements 10.5 Approve Related-Party Transaction with For For Management OAO All-Russia Regional Development Bank Re: Deposit Agreements 10.6 Approve Related-Party Transaction with For For Management OAO VTB Bank Re: Foreign Currency Exchange Agreements 10.7 Approve Related-Party Transaction with For For Management OAO All-Russia Regional Development Bank Re: Credit Agreements 10.8 Approve Related-Party Transaction with For For Management OAO VTB Bank Re: Credit Agreements 10.9 Approve Related-Party Transaction with For For Management OAO All-Russia Regional Development Bank Re: Foreign Currency Exchange Agreements SAMSUNG ELECTRONICS CO. LTD. Ticker: 005930 Security ID: Y74718100 Meeting Date: MAR 18, 2011 Meeting Type: Annual Record Date: DEC 31, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Appropriation of Income and For For Management Dividends of KRW 5,000 per Common Share and KRW 5,050 per Preferred Share 2 Approve Total Remuneration of Inside For For Management Directors and Outside Directors SANY HEAVY EQUIPMENT INTERNATIONAL HOLDINGS CO., LTD. Ticker: 00631 Security ID: G78163105 Meeting Date: MAY 13, 2011 Meeting Type: Annual Record Date: MAY 06, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Final Dividend of HK$0.076 Per For For Management Share 3a Reelect Zhou Wanchun as Executive For For Management Director 3b Reelect Xiang Wenbo as Non-Executive For For Management Director 3c Reelect Ngai Wai Fung as Independent For For Management Non-Executive Director 4 Authorize Board to Fix Remuneration of For For Management Directors 5 Reappoint Auditors and Authorize Board For For Management to Fix Their Remuneration 6 Approve Increase in Authorized Share For For Management Capital 7 Authorize Capitalization of Reserves For For Management for Bonus Issue 8 Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights 9 Authorize Repurchase of Up to 10 For For Management Percent of Issued Share Capital 10 Authorize Reissuance of Repurchased For Against Management Shares SBERBANK OF RUSSIA Ticker: SBER Security ID: X76318108 Meeting Date: JUN 03, 2011 Meeting Type: Annual Record Date: APR 15, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Annual Report For For Management 2 Approve Financial Statements For For Management 3 Approve Allocation of Income and For For Management Dividends of RUB 0.92 per Common Share and RUB 1.15 per Preferred Share 4 Ratify ZAO Ernst & Young Vneshaudit as For For Management Auditor 5.1 Elect German Gref as Director None Against Management 5.2 Elect Sergey Guriyev as Director None For Management 5.3 Elect Mikhail Dmitriev as Director None Against Management 5.4 Elect Bella Zlatkis as Director None Against Management 5.5 Elect Nadezhda Ivanova as Director None Against Management 5.6 Elect Sergey Ignatyev as Director None Against Management 5.7 Elect Georgy Luntovsky as Director None Against Management 5.8 Elect Mikhail Matovnikov as Director None Against Management 5.9 Elect Vladimir Mau as Director None For Management 5.10 Elect Anna Popova as Director None Against Management 5.11 Elect Alessandro Profumo as Director None Against Management 5.12 Elect Aleksey Savatuygin as Director None Against Management 5.13 Elect Rair Simonyan as Director None Against Management 5.14 Elect Sergey Sinelnikov-Murylev as None Against Management Director 5.15 Elect Valery Tkachenko as Director None Against Management 5.16 Elect Aleksey Ulyukaev as Director None Against Management 5.17 Elect Sergey Shvetsov as Director None Against Management 6.1 Elect Vladimir Volkov as Member of For For Management Audit Commission 6.2 Elect Maksim Dolzhnikov as Member of For For Management Audit Commission 6.3 Elect Ludmila Zinina as Member of Audit For For Management Commission 6.4 Elect Yuliya Isakhanova as Member of For For Management Audit Commission 6.5 Elect Dmitry Kondratenko as Member of For For Management Audit Commission 6.6 Elect Aleksey Minenko as Member of For For Management Audit Commission 6.7 Elect Olga Polyakova as Member of Audit For For Management Commission 7 Reelect German Gref as President and For For Management Chairman of Management Board (General Director) for New Term of Office 8 Approve Remuneration of Directors and For For Management Members of Audit Commission 9 Approve Charter in New Edition For For Management SHOPRITE HOLDINGS LTD Ticker: SHP Security ID: S76263102 Meeting Date: OCT 25, 2010 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports for Year Ended 30 June 2010 2 Approve Remuneration of Non-Executive For For Management Directors for the Year Ended 30 June 2010 3 Reappoint PricewaterhouseCoopers Inc as For For Management Auditors of the Company and H Doman as the Individual Registered Auditor 4 Approve Final Dividend of 147 Cents Per For For Management Ordinary Share 5 Elect EC Kieswetter as Director For For Management 6 Re-elect B Harisunker as Director For For Management 7 Re-elect JW Basson as Director For For Management 8 Re-elect CG Goosen as Director For For Management 9 Place Authorised but Unissued Shares For For Management under Control of Directors 10 Authorise Board to Issue Shares for For For Management Cash up to a Maximum of Five Percent of Issued Share Capital 1 Authorise Repurchase of Up to Five For For Management Percent of Issued Share Capital SINOPHARM GROUP CO., LTD. Ticker: 01099 Security ID: Y8008N107 Meeting Date: JAN 07, 2011 Meeting Type: Special Record Date: DEC 07, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Chen Wenhao as Non-Executive For For Management Director 2 Elect Zhou Bin as Non-Executive For For Management Director 3 Elect Yao Fang as Supervisor For For Management 4 Elect Lian Wanyong as Supervisor For For Management 5 Approve Issuance of Medium-Term Bonds For For Management SYNNEX TECHNOLOGY INTERNATIONAL CORP. Ticker: 2347 Security ID: Y8344J109 Meeting Date: JUN 10, 2011 Meeting Type: Annual Record Date: APR 11, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve 2010 Business Operations Report For For Management and Financial Statements 2 Approve 2010 Allocation of Income and For For Management Dividends 3 Amend Articles of Association For For Management 4 Approve Amendments on the Procedures For Against Management for Lending Funds to Other Parties and Procedures for Endorsement and Guarantees 5 Transact Other Business (Non-Voting) None None Management T. GARANTI BANKASI A.S. Ticker: GARAN Security ID: M4752S106 Meeting Date: MAR 31, 2011 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Open Meeting and Elect Presiding For Did Not Vote Management Council of Meeting 2 Authorize Presiding Council to Sign For Did Not Vote Management Minutes of Meeting 3 Receive Statutory Reports None None Management 4 Approve Financial Statements and Income For Did Not Vote Management Allocation 5 Amend Company Articles For Did Not Vote Management 6 Approve Discharge of Board and Auditors For Did Not Vote Management 7 Approve Remuneration of Directors and For Did Not Vote Management Internal Auditors 8 Receive Information on Charitable None None Management Donations 9 Grant Permission for Board Members to For Did Not Vote Management Engage in Commercial Transactions with Company and Be Involved with Companies with Similar Corporate Purpose TAIWAN SEMICONDUCTOR MANUFACTURING CO., LTD. Ticker: 2330 Security ID: Y84629107 Meeting Date: JUN 09, 2011 Meeting Type: Annual Record Date: APR 11, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve 2010 Business Operations Report For For Management and Financial Statements 2 Approve 2010 Allocation of Income and For For Management Dividends 3 Approve Amendments on the Procedures For For Management for Lending Funds to Other Parties and Procedures for Endorsement and Guarantees 4 Approve Transfer of TSMC's Solar For For Management Business and Solid State Lighting Business into Two New TSMC Wholly Owned Companies Respectively, and to Further Approve the "Solar Business Transfer Plan" and "Solid State Lighting Business Transfer Plan" 5.1 Approve By-Election of Gregory C. Chow For For Management as Independent Director 5.2 Approve By-Election of Kok-Choo Chen as For For Management Independent Director 6 Transact Other Business None None Management TATA MOTORS LTD. Ticker: 500570 Security ID: Y85740143 Meeting Date: SEP 01, 2010 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Dividend on Ordinary Shares of For For Management INR 15.00 Per Share and on 'A' Ordinary Shares of INR 15.50 Per Share 3 Reappoint R.N. Tata as Director For For Management 4 Reappoint R.A. Mashelkar as Director For For Management 5 Approve Vacancy on the Board of For For Management Directors Resulting from Retirement of R. Gopalakrishnan 6 Appoint Auditors and Authorize Board to For For Management Fix Their Remuneration 7 Appoint R. Sen as Director For For Management 8 Appoint C.P. Forster as Director For For Management 9 Approve Appointment and Remuneration of For For Management C.P. Forster as CEO and Managing Director TENCENT HOLDINGS LTD. Ticker: 00700 Security ID: G87572148 Meeting Date: MAY 11, 2011 Meeting Type: Annual Record Date: MAY 04, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Declare Final Dividend For For Management 3a1 Reelect Lau Chi Ping Martin as Director For Against Management 3a2 Reelect Antonie Andries Roux as For Against Management Director 3b Authorize Board to Fix the Remuneration For For Management of Directors 4 Reappoint Auditors and Authorize Board For For Management to Fix Their Remuneration 5 Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights 6 Authorize Repurchase of Up to 10 For For Management Percent of Issued Share Capital 7 Authorize Reissuance of Repurchased For Against Management Shares 8 Authorize Board to Establish Further For Against Management Employee Incentive Schemes TOFAS TURK OTOMOBIL FABRIKASI ANONIM SIRKETI Ticker: TOASO Security ID: M87892101 Meeting Date: MAR 31, 2011 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Open Meeting and Elect Presiding None None Management Council of Meeting 2 Accept Financial Statements and Receive For Did Not Vote Management Statutory Reports 3 Ratify Director Appointments Made For Did Not Vote Management During the Year 4 Approve Discharge of Board and Auditors For Did Not Vote Management 5 Approve Allocation of Income For Did Not Vote Management 6 Receive Information on Profit None None Management Distribution Policy 7 Receive Information on Company None None Management Disclosure Policy 8 Elect Directors For Did Not Vote Management 9 Appoint Internal Statutory Auditors For Did Not Vote Management 10 Approve Remuneration of Directors and For Did Not Vote Management Internal Auditors 11 Receive Information on Charitable None None Management Donations 12 Receive Information on Related Party None None Management Transactions 13 Ratify External Auditors For Did Not Vote Management 14 Grant Permission for Board Members to For Did Not Vote Management Engage in Commercial Transactions with Company and Be Involved with Companies with Similar Corporate Purpose 15 Authorize Presiding Council to Sign For Did Not Vote Management Minutes of Meeting 16 Wishes None None Management TRUWORTHS INTERNATIONAL LTD Ticker: TRU Security ID: S8793H130 Meeting Date: NOV 04, 2010 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports for the Year Ended 27 June 2010 2.1 Re-elect Hilton Saven as Director For For Management 2.2 Re-elect Michael Thompson as Director For For Management 2.3 Re-elect Sisa Ngebulana as Director For For Management 3 Authorise Board to Issue Shares for For For Management Cash up to a Maximum of Five Percent of Issued Share Capital 4 Authorise Repurchase of Up to 20 For For Management Percent of Issued Share Capital 5 Reappoint Ernst & Young Inc as Auditors For For Management and Tina Rookledge as the Registered Auditor and Authorise the Audit Committee to Determine Their Remuneration 6.1 Approve Remuneration of Non-executive For For Management Chairman 6.2 Approve Remuneration of Non-Executive For For Management Directors 6.3 Approve Remuneration of Audit Committee For For Management Chairman 6.4 Approve Remuneration of Audit Committee For For Management Members 6.5 Approve Remuneration of Remuneration For For Management Committee Chairman 6.6 Approve Remuneration of Remuneration For For Management Committee Members 6.7 Approve Remuneration of Risk Committee For For Management Members 6.8 Approve Remuneration of Non-executive For For Management Committee Chairman 6.9 Approve Remuneration of Non-executive For For Management Committee Members 7.1 Reappoint Michael Thompson as Member of For For Management the Audit Committee 7.2 Reappoint Rob Dow as Member of the For For Management Audit Committee 7.3 Reappoint Hilton Saven as Member of the For For Management Audit Committee 8.1 Confirm the Maximum Number of Shares For For Management that May be Utilised for the Purpose of the Truworths International Limited Share Trust 8.2 Confirm the Maximum Number of Scheme For For Management Shares that Any One Participant May Hold at Any Time TURKIYE SISE VE CAM FABRIKALARI AS Ticker: SISE Security ID: M9013U105 Meeting Date: APR 15, 2011 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Presiding Council of Meeting and For Did Not Vote Management Provide Authorization to Sign Minutes 2 Receive Statutory Reports None None Management 3 Accept Financial Statements For Did Not Vote Management 4 Approve Allocation of Income For Did Not Vote Management 5 Ratify Director Appointments Made For Did Not Vote Management During the Year 6 Approve Discharge of Board and Auditors For Did Not Vote Management 7 Elect Directors For Did Not Vote Management 8 Appoint Internal Auditors For Did Not Vote Management 9 Grant Permission for Board Members to For Did Not Vote Management Engage in Commercial Transactions with Company and Be Involved with Companies with Similar Corporate Purpose 10 Approve Director Remuneration For Did Not Vote Management 11 Approve Internal Auditor Remuneration For Did Not Vote Management 12 Receive Information on Charitable None None Management Donations 13 Receive Information on the Guarantees, For Did Not Vote Management Pledges, and Mortgages Provided by the Company to Third Parties VALE S.A. Ticker: VALE5 Security ID: P9661Q148 Meeting Date: APR 19, 2011 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For Did Not Vote Management Statutory Reports for Fiscal Year Ended Dec. 31, 2010 2 Approve Allocation of Income and For Did Not Vote Management Dividends and the Capital Budget for Fiscal 2011 3 Elect Directors For Did Not Vote Management 4 Elect Fiscal Council Members For Did Not Vote Management 5 Approve Remuneration of Executive For Did Not Vote Management Officers, Non-Executive Directors, and Fiscal Council Members VALE S.A. Ticker: VALE5 Security ID: P9661Q148 Meeting Date: MAY 18, 2011 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Authorize Capitalization of Reserves For Did Not Vote Management Without Share Issuance and Amend Article 5 WAL-MART DE MEXICO S.A.B. DE C.V. Ticker: WALMEXV Security ID: P98180105 Meeting Date: MAR 10, 2011 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Board of Directors Report For For Management 2 Accept CEO's Report For For Management 3 Accept Report of Audit and Corporate For For Management Governance Committees 4 Approve Financial Statements for Fiscal For For Management Year Ended Dec. 31, 2010 5 Present Report on the Share Repurchase For For Management Reserves 6 Approve to Cancel Company Treasury For For Management Shares 7 Amend Clause Five of Company Bylaws For For Management 8 Approve Allocation of Income for Fiscal For For Management Year Ended Dec. 31, 2010 9 Approve Dividend of MXN 0.38 Per Share For For Management and Extraordinary Dividend of MXN 0.17 per Share 10 Accept Report on Adherence to Fiscal For For Management Obligations 11 Accept Report Re: Employee Stock For For Management Purchase Plan 12 Accept Report Re: Wal-Mart de Mexico For For Management Foundation 13 Ratify Board of Directors' Actions For For Management Between Fiscal Year Jan. 1 - Dec. 31, 2010 14 Elect Board Members For Against Management 15 Elect Audit and Corporate Governance For For Management Committee Chairs X5 RETAIL GROUP NV Ticker: Security ID: 98387E205 Meeting Date: FEB 22, 2011 Meeting Type: Special Record Date: JAN 25, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Open Meeting None None Management 2 Elect Kieran Balfe as CFO For Did Not Vote Management 3 Other Business (Non-Voting) None None Management XINGDA INTERNATIONAL HOLDINGS LTD Ticker: 01899 Security ID: G9827V106 Meeting Date: MAY 27, 2011 Meeting Type: Annual Record Date: MAY 23, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Declare Final Dividend of HK$0.15 Per For For Management Share 3a1 Reelect Liu Xiang as Director For For Management 3a2 Reelect Koo Fook Sun, Louis as Director For For Management 3b Authorize Board to Fix Remuneration of For For Management Directors 4 Reappoint Deloitte Touche Tohmatsu as For For Management Auditors and Authorize Board to Fix Their Remuneration 5a Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights 5b Authorize Repurchase of Up to 10 For For Management Percent of Issued Share Capital 5c Authorize Reissuance of Repurchased For Against Management Shares XINYI GLASS HOLDINGS LTD. Ticker: 00868 Security ID: G9828G108 Meeting Date: MAY 06, 2011 Meeting Type: Annual Record Date: APR 29, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Final Dividend of HK$0.13 Per For For Management Share 3a1 Reelect Lee Yin Yee, M. H. as Executive For Against Management Director 3a2 Reelect Tung Ching Bor as Executive For For Management Director 3a3 Reelect Tung Ching Sai as Executive For Against Management Director 3a4 Reelect Lee Shing Kan as Executive For For Management Director 3a5 Reelect Li Ching Wai as Non-Executive For For Management Director 3b Authorize Board to Fix Remuneration of For For Management Directors 4 Reappoint Auditors and Authorize Board For For Management to Fix Their Remuneration 5a Authorize Repurchase of Up to 10 For For Management Percent of Issued Share Capital 5b Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights 5c Authorize Reissuance of Repurchased For Against Management Shares ZTE CORPORATION Ticker: 000063 Security ID: Y0004F105 Meeting Date: MAY 17, 2011 Meeting Type: Annual Record Date: APR 15, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Accept Report of the Board of Directors For For Management 3 Accept Report of the Supervisory For For Management Committee 4 Accept Report of the President of the For For Management Company 5 Accept Final Financial Accounts of the For For Management Company 6a Approve Application to the Bank of For For Management China Ltd., Shenzhen Branch for a Composite Credit Facility Amounting to RMB 23 Billion 6b Approve Application to the China For For Management Development Bank Corporation, Shezhen Branch for a Composite Credit Facility Amounting to $4.5 Billion 7a Reappoint Ernst & Young Hua Ming as PRC For For Management Auditors and Authorize Board to Fix Their Remuneration 7b Reappoint Ernst & Young as Hong Kong For For Management Auditors and Authorize Board to Fix Their Remuneration 8a Approve Application for Investment For For Management Limits in Derivative Products for Value Protection Against US Dollar Risk Exposure for an Amount Not Exceeding $800 Million 8b Approve Application for Investment For For Management Limits in Derivative Products for Value Protection Against Euro Risk Exposure for an Amount Not Exceeding EUR 150 Million 8c Approve Application for Investment For For Management Limits in Fixed Income Derivative Products for an Amount Not Exceeding $1 Billion 9 Approve Investment in the Research and For For Management Development Base in Yuhuatai District of Nanjing 9 Approve Profit Distribution Proposal For For Management and Capitalization from Capital Reserves of the Company for 2010 11 Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights 12a Amend Clause Relating to Third-Party None For Shareholder Guarantees in Article 160 of Chapter 10 of the Articles of Association 12b Amend Clause Specifying that the Board None For Shareholder of Directors May Determine the Types of Derivative Investment at its Discretion in Article 160 of Chapter 10 of the Articles of Association 13a Approve Provision of Guarantee by ZTE None For Shareholder in Relation to the Overseas Medium or Long-Term Debt Financing of ZTE (HK) Ltd. 13b Approve Authorization of the Conduct of None For Shareholder Interest Rate Swap Transactions by ZTE (HK) Ltd. GLOBAL GROWTH ADECCO SA Ticker: ADEN Security ID: H00392318 Meeting Date: APR 19, 2011 Meeting Type: Annual Record Date: APR 12, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Accept Financial Statements and For Did Not Vote Management Statutory Reports 1.2 Approve Remuneration Report For Did Not Vote Management 2.1 Approve Allocation of Income and For Did Not Vote Management Omission of Dividends 2.2 Transfer Total Dividend Amount from For Did Not Vote Management Capital Contribution Reserves to Free Reserves and Distribute Dividend of CHF 1.10 per Share 3 Approve Discharge of Board and Senior For Did Not Vote Management Management 4.1 Reelect Jakob Baer as Director For Did Not Vote Management 4.2 Reelect Rolf Doerig as Director For Did Not Vote Management 4.3 Reelect Alexander Gut as Director For Did Not Vote Management 4.4 Reelect Andreas Jacobs as Director For Did Not Vote Management 4.5 Reelect Thomas O'Neill as Director For Did Not Vote Management 4.6 Reelect David Prince as Director For Did Not Vote Management 4.7 Reelect Wanda Rapaczynski as Director For Did Not Vote Management 4.8 Elect Didier Lamouche as Director For Did Not Vote Management 5 Ratify Ernst & Young SA as Auditors For Did Not Vote Management ADMIRAL GROUP PLC Ticker: ADM Security ID: G0110T106 Meeting Date: MAY 06, 2011 Meeting Type: Annual Record Date: MAY 04, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Remuneration Report For For Management 3 Approve Final Dividend For For Management 4 Elect Colin Holmes as Director For For Management 5 Re-elect Alastair Lyons as Director For For Management 6 Re-elect Henry Engelhardt as Director For For Management 7 Re-elect David Stevens as Director For For Management 8 Re-elect Kevin Chidwick as Director For For Management 9 Re-elect Martin Jackson as Director For For Management 10 Re-elect Keith James as Director For For Management 11 Re-elect Margaret Johnson as Director For For Management 12 Re-elect Lucy Kellaway as Director For For Management 13 Re-elect John Sussens as Director For For Management 14 Re-elect Manfred Aldag as Director For Against Management 15 Reappoint KPMG Audit plc as Auditors For For Management 16 Authorise Board to Fix Remuneration of For For Management Auditors 17 Authorise Issue of Equity with For Against Management Pre-emptive Rights 18 Authorise Issue of Equity without For For Management Pre-emptive Rights 19 Authorise Market Purchase For For Management 20 Authorise the Company to Call EGM with For For Management Two Weeks' Notice AIR PRODUCTS AND CHEMICALS, INC. Ticker: APD Security ID: 009158106 Meeting Date: JAN 27, 2011 Meeting Type: Annual Record Date: NOV 30, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Chadwick C. Deaton For For Management 1.2 Elect Director Michael J. Donahue For For Management 1.3 Elect Director Ursula O. Fairbairn For For Management 1.4 Elect Director Lawrence S. Smith For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 4 Advisory Vote on Say on Pay Frequency Three Three Years Management Years 5 Approve Executive Incentive Bonus Plan For For Management AMAZON.COM, INC. Ticker: AMZN Security ID: 023135106 Meeting Date: JUN 07, 2011 Meeting Type: Annual Record Date: APR 11, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Jeffrey P. Bezos For For Management 2 Elect Director Tom A. Alberg For For Management 3 Elect Director John Seely Brown For For Management 4 Elect Director William B. Gordon For For Management 5 Elect Director Alain Monie For For Management 6 Elect Director Jonathan J. Rubinstein For For Management 7 Elect Director Thomas O. Ryder For For Management 8 Elect Director Patricia Q. Stonesifer For For Management 9 Ratify Auditors For For Management 10 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 11 Advisory Vote on Say on Pay Frequency Three Three Years Management Years 12 Amend Bylaws Call Special Meetings Against For Shareholder 13 Report on Climate Change Against Against Shareholder AMERICAN EXPRESS COMPANY Ticker: AXP Security ID: 025816109 Meeting Date: MAY 02, 2011 Meeting Type: Annual Record Date: MAR 04, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Daniel F. Akerson For For Management 1.2 Elect Director Charlene Barshefsky For For Management 1.3 Elect Director Ursula M. Burns For For Management 1.4 Elect Director Kenneth I. Chenault For For Management 1.5 Elect Director Peter Chernin For For Management 1.6 Elect Director Theodore J. Leonsis For For Management 1.7 Director Jan Leschly For For Management 1.8 Director Richard C. Levin For For Management 1.9 Director Richard A. McGinn For For Management 1.10 Director Edward D. Miller For For Management 1.11 Director Steven S. Reinemund For For Management 1.12 Director Robert D. Walter For For Management 1.13 Director Ronald A. Williams For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Provide for Cumulative Voting Against For Shareholder 6 Amend Bylaws Call Special Meetings Against For Shareholder AMERICAN TOWER CORPORATION Ticker: AMT Security ID: 029912201 Meeting Date: MAY 18, 2011 Meeting Type: Annual Record Date: MAR 22, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Raymond P. Dolan For For Management 2 Elect Director Ronald M. Dykes For For Management 3 Elect Director Carolyn F. Katz For For Management 4 Elect Director Gustavo Lara Cantu For For Management 5 Elect Director Joann A. Reed For For Management 6 Elect Director Pamela D.A. Reeve For For Management 7 Elect Director David E. Sharbutt For For Management 8 Elect Director James D. Taiclet, Jr. For For Management 9 Elect Director Samme L. Thompson For For Management 10 Ratify Auditors For For Management 11 Reduce Supermajority Vote Requirement For For Management 12 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 13 Advisory Vote on Say on Pay Frequency One Year One Year Management ANHEUSER-BUSCH INBEV SA Ticker: ABI Security ID: B6399C107 Meeting Date: APR 26, 2011 Meeting Type: Annual/Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor A1 Change Date of Annual Meeting For Did Not Vote Management A2 Amend Articles Re: Variable For Did Not Vote Management Remuneration A3a Approve Condition Precedent For Did Not Vote Management A3b Amend Article 24 Re: Shareholder Rights For Did Not Vote Management Act A3c Amend Article 25 Re: Shareholder Rights For Did Not Vote Management Act A3d Amend Article 26bis Re: Shareholder For Did Not Vote Management Rights Act A3e Amend Article 28 Re: Shareholder Rights For Did Not Vote Management Act A3f Amend Article 30 Re: Shareholder Rights For Did Not Vote Management Act A3g Delete Article36bis For Did Not Vote Management A4a Receive Special Board Report None None Management A4b Receive Special Auditor Report None None Management A4c Eliminate Preemptive Rights Re: Item For Did Not Vote Management A4d A4d Approve Issuance of Stock Options for For Did Not Vote Management Board Members A4e Amend Articles to Reflect Changes in For Did Not Vote Management Capital A4f Approve Deviation from Belgian Company For Did Not Vote Management Law Provision Re: Stock Options to Independent Directors A4g Authorize Implementation of Approved For Did Not Vote Management Resolutions and Filing of Required Documents/Formalities at Trade Registry B1 Receive Directors' Report (Non-Voting) None None Management B2 Receive Auditors' Report (Non-Voting) None None Management B3 Receive Consolidated Financial None None Management Statements and Statutory Reports (Non-Voting) B4 Approve Financial Statements, For Did Not Vote Management Allocation of Income, and Dividends of EUR 0.80 per Share B5 Approve Discharge of Directors For Did Not Vote Management B6 Approve Discharge of Auditors For Did Not Vote Management B7 Receive Information on Resignation of None None Management Arnoud de Pret, Jean-Luc Dehaene, and August Busch IV as Director B8a Elect Stefan Descheemaecker as Director For Did Not Vote Management B8b Elect Paul Cornet de Ways Ruartas For Did Not Vote Management Director B8c Reelect Kees Storm as Independent For Did Not Vote Management Director B8d Reelect Peter Harf as Independent For Did Not Vote Management Director B8e Elect Olivier Goudet as Independent For Did Not Vote Management Director B9a Approve Remuneration Report For Did Not Vote Management B9b Approve Omnibus Stock Plan For Did Not Vote Management B10a Approve Change-of-Control Clause Re : For Did Not Vote Management Updated EMTN Program B10b Approve Change-of-Control Clause Re : For Did Not Vote Management US Dollar Notes B10c Approve Change-of-Control Clause Re : For Did Not Vote Management Notes Issued under Anheuser-Busch InBev's Shelf Registration Statement B10d Approve Change-of-Control Clause Re : For Did Not Vote Management CAD Dollar Notes
